 



EXHIBIT 10.54
 
CREDIT AGREEMENT
among
CAPITALSOURCE INC.
as the Initial Borrower
THE GUARANTORS LISTED HEREIN,
THE LENDERS LISTED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Swingline Lender, and Issuing Lender
BANK OF AMERICA, N.A.,
as Issuing Lender
 
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Bookrunner and as Lead Arranger
BANK OF MONTREAL,
BARCLAYS BANK PLC,
and
SUNTRUST BANK,
as Co-Documentation Agents
 
 
March 14, 2006
(Composite Version; Reflects All Amendments through June 29, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1. Defined Terms
    1  
Section 1.2. Other Definitional Provisions
    27  
Section 1.3. Accounting Terms
    27  
Section 1.4. Computation of Time Periods
    28  
Section 1.5. Currencies Generally
    28  
ARTICLE II THE LOANS; AMOUNT AND TERMS
    29  
Section 2.1. Revolving Loans
    29  
Section 2.2. Increase of the Commitments
    31  
Section 2.3. Letter of Credit Subfacility
    33  
Section 2.4. Swingline Loan Subfacility
    37  
Section 2.5. Fees
    39  
Section 2.6. Commitment Reductions
    40  
Section 2.7. Prepayments
    40  
Section 2.8. Minimum Principal Amounts
    42  
Section 2.9. Default Rate and Payment Dates
    42  
Section 2.10. Conversion Options
    43  
Section 2.11. Computation of Interest and Fees
    44  
Section 2.12. Pro Rata Treatment and Payments
    45  
Section 2.13. Non-Receipt of Funds by the Administrative Agent
    47  
Section 2.14. Inability to Determine Interest Rate
    48  
Section 2.15. Illegality
    48  
Section 2.16. Requirements of Law
    49  
Section 2.17. Indemnity
    50  
Section 2.18. Taxes
    51  
Section 2.19. Indemnification; Nature of Issuing Lender’s Duties
    53  
Section 2.20. Extension of Commitment Termination Date
    54  
Section 2.21. Replacement of Lenders
    55  
Section 2.22. Additional Limitations on CSF as Borrower
    55  
Section 2.23. Several Liability of the Borrowers
    55  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 2.24. Currency Conversion of Loans
    55  
ARTICLE III CONDITIONS PRECEDENT
    55  
Section 3.1. Conditions to Closing.
    55  
Section 3.2. Conditions to All Extensions of Credit
    58  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    59  
Section 4.1. Existence and Power
    59  
Section 4.2. Organizational and Governmental Authorization; No Contravention
    59  
Section 4.3. Binding Effect
    59  
Section 4.4. Financial Information
    60  
Section 4.5. Litigation
    60  
Section 4.6. Compliance with ERISA
    60  
Section 4.7. Taxes
    60  
Section 4.8. Subsidiaries
    61  
Section 4.9. Investment Company Act
    61  
Section 4.10. [Reserved]
    61  
Section 4.11. Ownership of Property
    61  
Section 4.12. No Default
    61  
Section 4.13. Full Disclosure
    61  
Section 4.14. Environmental Matters
    62  
Section 4.15. Compliance with Laws
    62  
Section 4.16. Capital Stock
    62  
Section 4.17. Margin Stock
    62  
Section 4.18. Insolvency
    63  
Section 4.19. Available Unpledged Assets
    63  
Section 4.20. Labor Matters
    63  
Section 4.21. Patents, Trademarks, Etc
    63  
Section 4.22. Tax Shelter Regulations
    63  
Section 4.23. All Consents Required
    64  
Section 4.24. Selection Procedures
    64  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 4.25. [Reserved]
    64  
Section 4.26. Credit and Collection Policy; Residential Mortgage Policies and
Procedures
    64  
Section 4.27. Compliance with OFAC Rules and Regulations
    64  
Section 4.28. REIT Status
    64  
ARTICLE V COVENANTS
    65  
Section 5.1. Financial Statements
    65  
Section 5.2. Certificates; Other Information
    66  
Section 5.3. Payment of Taxes and Other Obligations
    66  
Section 5.4. Notices
    67  
Section 5.5. Inspection of Property, Books and Records
    67  
Section 5.6. Acquisitions
    68  
Section 5.7. Restricted Payments
    68  
Section 5.8. Capital Expenditures
    68  
Section 5.9. Additional Guarantors
    69  
Section 5.10. Maintenance of Unsecured Debt Rating
    69  
Section 5.11. Ownership of Credit Parties; Restrictions
    69  
Section 5.12. Maintenance of Existence
    69  
Section 5.13. Dissolution
    69  
Section 5.14. Consolidations, Mergers and Sales of Assets
    70  
Section 5.15. Use of Proceeds
    70  
Section 5.16. Compliance with Laws
    71  
Section 5.17. Insurance
    71  
Section 5.18. Change in Fiscal Year
    71  
Section 5.19. Maintenance of Property
    71  
Section 5.20. Environmental Laws
    71  
Section 5.21. [Reserved]
    72  
Section 5.22. [Reserved]
    72  
Section 5.23. Compliance with Material Contracts
    72  
Section 5.24. Transactions with Affiliates
    72  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.25. [Reserved]
    72  
Section 5.26. No Restrictive Agreement
    72  
Section 5.27. Costs and Expenses
    72  
Section 5.28. Additional Debt
    73  
Section 5.29. [Reserved]
    73  
Section 5.30. Credit and Collection Policy
    73  
Section 5.31. REIT Status
    73  
Section 5.32. Financial Covenants
    73  
Section 5.33. Other
    74  
ARTICLE VI [RESERVED]
    74  
ARTICLE VII EVENTS OF DEFAULT
    74  
Section 7.1. Events of Default
    74  
Section 7.2. Acceleration; Remedies
    77  
ARTICLE VIII THE ADMINISTRATIVE AGENT
    78  
Section 8.1. Appointment
    78  
Section 8.2. Delegation of Duties
    78  
Section 8.3. Exculpatory Provisions
    78  
Section 8.4. Reliance by Administrative Agent
    79  
Section 8.5. Notice of Default
    79  
Section 8.6. Non-Reliance on Administrative Agent and Other Lenders
    79  
Section 8.7. Indemnification
    80  
Section 8.8. The Administrative Agent in Its Individual Capacity
    80  
Section 8.9. Successor Administrative Agent
    81  
Section 8.10. Other Agents
    81  
ARTICLE IX MISCELLANEOUS
    82  
Section 9.1. Amendments, Waivers and Release of Collateral
    82  
Section 9.2. Notices
    84  
Section 9.3. No Waiver; Cumulative Remedies
    86  
Section 9.4. [Reserved]
    86  
Section 9.5. Payment of Expenses and Taxes; Indemnification
    86  

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.6. Successors and Assigns; Participations; Purchasing Lenders
    87  
Section 9.7. Set-off
    90  
Section 9.8. Table of Contents and Section Headings
    91  
Section 9.9. Counterparts
    91  
Section 9.10. Effectiveness
    91  
Section 9.11. Severability
    91  
Section 9.12. Integration
    92  
Section 9.13. Governing Law
    92  
Section 9.14. Consent to Jurisdiction and Service of Process
    92  
Section 9.15. Confidentiality
    92  
Section 9.16. Acknowledgments
    93  
Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages
    93  
Section 9.18. Patriot Act Notice
    94  
Section 9.19. Judgment Shortfall
    94  
ARTICLE X GUARANTY
    94  
Section 10.1. The Guaranty
    94  
Section 10.2. Bankruptcy
    95  
Section 10.3. Nature of Liability
    96  
Section 10.4. Independent Obligation
    96  
Section 10.5. Authorization
    96  
Section 10.6. Reliance
    96  
Section 10.7. Waiver
    96  
Section 10.8. Limitation on Enforcement
    98  
Section 10.9. Confirmation of Payment
    98  
Section 10.10. Limitation of Guaranty of CSF
    98  

-v- 



--------------------------------------------------------------------------------



 



SCHEDULES

       
 
    Page
Schedule 1.1(a)
  Residential Mortgage Policies and Procedures
Schedule 1.1(b)
  Risk Rating Levels
Schedule 2.1(a)
  Commitment Percentage
Schedule 2.3(i)
  Existing Letters of Credit
Schedule 4.8
  List of Subsidiaries
Schedule 4.16
  List of Liens
Schedule 4.26
  Credit and Collection Policy
Schedule 5.26
  Permitted Transaction
Schedule 5.28
  Existing Debt on Closing Date
Schedule 9.2
  Lenders’ Lending Offices

EXHIBITS

       
Exhibit A
  Form of Notice of Borrowing
Exhibit B
  Form of Revolving Note
Exhibit C
  Form of Notice of Conversion
Exhibit D
  Form of Secretary’s Certificate
Exhibit E
  Form of Notice of Swingline Borrowing
Exhibit F
  Form of Swingline Note
Exhibit G
  Form of Solvency Certificate
Exhibit H
  Form of Officer’s Compliance Certificate
Exhibit I
  Form of Monthly Report
Exhibit J
  Form of Commitment Transfer Supplement
Exhibit K
  Form of Borrower Information Certificate
Exhibit L
  Form of 2.18 Certificate
Exhibit M
  Form of Facility Extension Request
Exhibit N
  Form of Joinder Agreement
Exhibit O
  Mandatory Cost Rate Formula

-i- 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of March 14, 2006 and as amended through
June 29, 2007 (this “Credit Agreement”), among CAPITALSOURCE INC., a Delaware
corporation, CAPITALSOURCE TRS INC., a Delaware corporation (“TRS”),
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company (“CSF”), CSE
MORTGAGE LLC, a Delaware limited liability company (“CSM”), and CAPITALSOURCE SF
TRS INC., a Delaware corporation (“SFTRS” and, together with TRS, CSF and CSM,
and any other Subsidiary of the Borrower that becomes a party to this Credit
Agreement, collectively the “Guarantors” and individually a “Guarantor”), the
several banks and other financial institutions from time to time parties to this
Credit Agreement (collectively the “Lenders” and individually a “Lender”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent” or the “Agent”), Swingline Lender, and Issuing Lender,
and BANK OF AMERICA, N.A., as Issuing Lender.
WITNESSETH:
     WHEREAS, the Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions set forth
herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Defined Terms.
     As used in this Credit Agreement, terms defined in the preamble to this
Credit Agreement have the meanings therein indicated, and the following terms
have the following meanings:
     “ABR Default Rate” shall have the meaning set forth in Section 2.9.
     “Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person; provided, however, the term
“Acquisition” shall exclude a Portfolio Investment.
     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement in accordance with Section 5.9.
     “Advances Outstanding” means on any day, the aggregate outstanding
principal amount of all Revolving Loans, Swingline Loans and LOC Obligations.

-1-



--------------------------------------------------------------------------------



 



     “Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however, the
term “Affiliate” shall not include any Person that constitutes Investments in
Equity Instruments.
     “Agreement” or “Credit Agreement” shall mean this Credit Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.
     “Agreement Currency” shall have the meaning set forth in Section 9.19(b).
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
(a) in the case of amounts denominated in Dollars, the greater of (i) the Prime
Rate in effect on such day, and (ii) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, (b) in the case of amounts denominated in Euro, the
“main refinancing rate” as set by the European Central Bank in effect on such
day plus 1/2 of 1% plus the Applicable Percentage, (c) in the case of amounts
denominated in Pounds Sterling, the base rate as set by the Monetary Policy
Committee of the Bank of England in effect on such day plus 1/2 of 1% plus the
Applicable Percentage and (d) in the case of amounts denominated in any other
Alternative Currency, the rate determined by the Administrative Agent, according
to comparable financial benchmarks, in its reasonable discretion on such day.
For purposes hereof: “Prime Rate” shall mean, at any time, the rate of interest
per annum publicly announced or otherwise identified from time to time by
Wachovia at its principal office in Charlotte, North Carolina as its prime rate.
The parties hereto acknowledge that the rate announced publicly by Wachovia as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by it. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive in the absence of manifest error) that it is unable to ascertain
the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (a)(ii) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate, the “main refinancing rate” as set by the
European Central Bank or the base rate as set by the Monetary Policy Committee
of the Bank of England shall be effective on the opening of business on the date
of such change.

-2-



--------------------------------------------------------------------------------



 



     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Alternative Currency” shall mean, at any time, any of Pounds Sterling,
Euro and, with the agreement of each Lender, any other Foreign Currency, so long
as, in respect of any such Foreign Currency, at such time, (a) such Foreign
Currency is dealt with in the London interbank deposit market, (b) such Foreign
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of Euro, any authorization by the European Central Bank) is required to
permit use of such Foreign Currency by any Lender for making a Loan hereunder or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
     “Alternative Currency Sub-Limit” shall have the meaning set forth in
Section 2.1(a).
     “Applicable Creditor” shall have the meaning set forth in Section 9.19(b).
     “Applicable Law” shall mean for any Person or property of such Person, the
organization and governing documents of such Person, all existing and future
applicable laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
executive orders, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, predatory lending laws,
the Federal Truth in Lending Act, and Regulation Z and Regulation B of the
Federal Reserve Board), and applicable judgments, decrees, injunctions, writs,
orders, or line action of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.
     “Applicable Percentage” shall mean, for Alternate Base Rate Loans
denominated in any Alternative Currency, EURIBOR/LIBOR Rate Loans and LMIR
Loans, the percentage set forth below opposite the Initial Borrower’s applicable
senior unsecured debt rating in the column labeled “Alternative Currency
Alternate Base Rate Loans, EURIBOR/LIBOR Rate Loans and LMIR Loans” and for the
Commitment Fee, the percentage set forth below opposite the Initial Borrower’s
applicable senior unsecured debt rating in the column labeled “Commitment Fee,”
as applicable; provided that if the senior unsecured debt ratings from S&P,
Moody’s and Fitch are different, and (a) two ratings are equal and higher than
the third, the higher rating will apply, (b) two ratings are equal and lower
than the third, the lower rating will apply, or (c) no ratings are equal, the
intermediate rating will apply. In the event that the Initial Borrower shall
maintain ratings from only two of Moody’s, Fitch and S&P and the Initial
Borrower is split-rated and (i) the ratings differential is one level, the
higher rating will apply, or (ii) the ratings differential is two levels or
more, the rating immediately below the highest rating will apply. In the event
that the Initial Borrower shall maintain ratings from only one of Moody’s, Fitch
and S&P, the one rating shall apply.

-3-



--------------------------------------------------------------------------------



 



                      Alternative Currency         Alternate Base Rate Loans,  
      EURIBOR/LIBOR Rate     Rating (S&P/Moody’s/Fitch)   Loans and LMIR Loans  
Commitment Fee
A-/A3/A-
    0.75 %     0.10 %
BBB+/Baa1/BBB+
    0.875 %     0.125 %
BBB/Baa2/BBB
    1.00 %     0.15 %
BBB–/Baa3/BBB–
    1.125 %     0.20 %
BB+/Ba1/BB+
    1.25 %     0.25 %
BB/Ba2/BB
    1.50 %     0.30 %
< BB/Ba2/BB
    1.75 %     0.35 %

The Applicable Percentage for Alternate Base Rate Loans denominated in any
Alternative Currency, EURIBOR/LIBOR Rate Loans, LMIR Loans and the Commitment
Fee shall be adjusted within three (3) Business Days of (A) Initial Borrower’s
receipt of senior unsecured debt ratings from S&P and Moody’s (in addition to
Initial Borrower’s current senior unsecured debt rating from Fitch), and (B) a
change in such senior unsecured debt ratings.
     “Asset Based Loans” shall mean any revolving loan that is secured by a
first priority security interest in the related Obligor’s accounts receivable,
inventory or equipment, and provides the related Obligor with the option to
receive additional borrowings thereunder based on the value of its eligible
accounts receivable, inventory or equipment.
     “Assuming Lender” shall have the meaning set forth in Section 2.2(a).
     “Available Asset Coverage Ratio” shall mean the ratio of (a) the sum of the
Initial Borrower’s and its Consolidated Subsidiaries (i) unencumbered and
unrestricted cash and Cash Equivalents, and (ii) Qualified Available Unpledged
Assets to (b) Senior Unsecured Debt of the Initial Borrower and its Consolidated
Subsidiaries.
     “Available Unpledged Assets” means an amount equal to (without duplication)
the sum of the Book Value (or in the case of Real Property Owned the Fair Market
Value) of each of the following unencumbered assets:
     (a) 100% of Investment Loans that are a Risk Rated 1 Investment Loan to a
Risk Rated 5 Investment Loan; plus
     (b) 50% of Investment Loans which are Real Estate Loans or Asset Based
Loans that are a Risk Rated 6 Investment Loan; plus
     (c) 100% of CapitalSource Securitization Notes; plus
     (d) 70% of Investment Grade rated debt securities excluding securities
issued by the Borrower, any Subsidiary or any Unrestricted Subsidiary; plus
     (e) 80% of Real Property Owned; plus
     (f) 50% of OREO Property; plus

-4-



--------------------------------------------------------------------------------



 



     (g) 50% of Investments in Equity Instruments to entities that are not
Affiliates of any Credit Party; plus
     (h) 50% of the Fannie Mae Servicing Strips.
     “Average Portfolio Charged-Off Ratio” means the percentage equivalent of a
fraction (a) the numerator of which is equal to the sum of the portion of the
outstanding balance of all Investment Loans of the Initial Borrower and its
Consolidated Subsidiaries that became Charged-Off Investment Loans (net of
recoveries) during the preceding 12 months, and (b) the denominator of which is
equal to a fraction the numerator of which is the sum of the outstanding balance
of all Investment Loans at the beginning of each of the preceding 12 months, and
the denominator of which is twelve; provided, that, Liquid Real Estate Assets
shall not be included in the calculation of the Average Portfolio Charged-Off
Ratio.
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et. seq.), as amended from time to time.
     “Bank Subsidiary” means a Subsidiary that is a regulated depository
institution and is so designated by the Initial Borrower in writing to the
Administrative Agent.
     “Big 4 Accounting Firm” shall mean any of the following:
PriceWaterhouseCoopers LLP; Deloitte & Touche LLP; Ernst & Young LLP; or KPMG
LLP.
     “Book Value” means with respect to any asset, the value thereof as the same
would be reflected on a consolidated balance sheet of the Initial Borrower and
its Consolidated Subsidiaries as at such time in accordance with GAAP; provided,
that, the Book Value of the Fannie Mae Servicing Strips shall in no event exceed
5.0 times the gross expected servicing strip over the next twelve-month period.
     “Borrower” means each of the Initial Borrower and CSF. If at any time there
are Advances Outstanding from both the Initial Borrower and CSF, then the term
“Borrower” shall mean the singular and the collective reference to each or all
entities constituting or comprising Borrower, as the context may require.
     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.
     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of any
EURIBOR/LIBOR Rate Loan, LMIR Loan or Alternate Base Rate Loan denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks in London, England are not open for dealings in deposits of Dollars
or Alternative Currencies, as applicable, in the London interbank market; and
(b) when used in connection with a rate determination, borrowing or payment in
any Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such Alternative Currency.

-5-



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means for any period the sum of all capital
expenditures incurred during such period by the Initial Borrower and its
Consolidated Subsidiaries, as determined in accordance with GAAP.
     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “CapitalSource Securitization Notes” shall mean any security or note rated
at least “BB-” by S&P and “Ba3” by Moody’s and/or “BB-” by Fitch issued by
CapitalSource Finance LLC, CSE Mortgage LLC or any subsidiary thereof, pursuant
to a Securitization Transaction and which has been retained by such issuer or
affiliate thereof.
     “Capital Stock” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
     “Cash Equivalents” means: (i) marketable securities (A) issued or directly
and unconditionally guaranteed as to interest and principal by the United States
government or (B) issued by any agency of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after acquisition thereof and
having, at the time of acquisition, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iii) commercial paper maturing no more than one year
from the date of acquisition and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit
or bankers’ acceptances issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States or any state thereof or the
District of Columbia that is (A) “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (B) has Tier 1 capital
(as defined in such regulations) of not less than $250,000,000, in each case
maturing within one year after issuance or acceptance thereof; and (v) shares of
any money market mutual or similar funds that (A) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) through (iv) above, (B) has net assets of not less than $500,000,000 and
(C) has the highest rating obtainable from either S&P or Moody’s.
     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

-6-



--------------------------------------------------------------------------------



 



     “CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
     “Change of Control” shall mean (a) any Person or two or more Persons acting
in concert shall have acquired “beneficial ownership,” directly or indirectly,
of, or shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of, or control over, Voting Stock of any Credit Party (or other
securities convertible into such Voting Stock) representing 33-1/3% or more of
the combined voting power of all Voting Stock of such Credit Party, (b) the
replacement of greater than 50% of the Board of Directors of any Credit Party
over a two year period from the directors who constituted the Board of Directors
at the beginning of such period, and such replacements shall not have been
approved or nominated by a vote of at least a majority of the Board of Directors
of such Credit Party then still in office who were either members of such Board
of Directors at the beginning of such period or whose election as a member of
such Board of Directors was previously so approved, (c) the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of any Credit Party and its Subsidiaries taken
as a whole to any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Act of 1934), (d) the adoption by the stockholders of a Credit
Party of a plan or proposal for the liquidation or dissolution of such Credit
Party, or (e) at any time prior to the satisfaction of the Release Condition,
the Initial Borrower shall fail to own, directly or indirectly, all of the
issued and outstanding Capital Stock of CSF. Notwithstanding the foregoing,
solely for the purpose of determining whether there has been a Change of Control
pursuant to clause (a) above, any purchase by one or more Excluded Persons which
increases any of such Excluded Persons’ direct or indirect ownership interest
(whether individually or in the aggregate) in the Voting Stock of the Initial
Borrower shall not constitute a Change of Control even if the amount of Voting
Stock acquired or controlled by such Excluded Person(s) exceeds (whether
individually or in the aggregate) 33-1/3% of the combined voting power of all
Voting Stock of the Initial Borrower; provided, however, that for so long as any
of such Excluded Persons’ direct or indirect ownership interest in the Voting
Stock of the Initial Borrower exceeds (individually or in the aggregate) 33-1/3%
of the combined voting power of all Voting Stock of the Initial Borrower, the
initiation by the Initial Borrower of any action intended to terminate or having
the effect of terminating the registration of its securities under Section 12(g)
of the U.S. Securities Exchange Act of 1934 (the “Exchange Act”) or intended to
suspend or having the effect of suspending its obligation to file reports with
the U.S. Securities and Exchange Commission under Sections 13 and 15(d) of the
Exchange Act, shall constitute a Change of Control. “Excluded Person” shall mean
each of John Delaney, Jason Fish, Farallon Capital Management, LLC, and Madison
Dearborn Partners, LLC. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Act of 1934.
     “Charged-Off Investment Loan” means any Investment Loan of the Initial
Borrower and its Consolidated Subsidiaries (or portion thereof deemed to be
“charged-off”) as to which any of the following first occurs: (a) the Initial
Borrower has determined in accordance with its Credit and Collection Policy that
such asset is not collectible, or adequate collateral or other source of payment
does not exist to repay the principal due, (b) (i) any principal or interest
payments remain unpaid for at least ninety (90) days from the original due date
for such payment, in which case 50% of the asset balance shall be deemed to be
“charged-off”, and (ii) any principal or

-7-



--------------------------------------------------------------------------------



 



interest payments (other than in respect of default rate interest) remain unpaid
for at least 180 days from the original due date for such payment, in which case
100% of the asset balance shall be deemed to be “charged-off”, or (c) the
Obligor is subject to an Insolvency Event, in which case not less than 50% of
the asset balance shall be deemed to be “charged-off”.
     “Closing Date” shall mean the date of this Credit Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.
     “Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount at any time
outstanding up to an amount equal to such Lender’s Commitment Percentage of the
Committed Amount as specified in Schedule 2.1(a) or in the Register, as such
amount may be reduced or increased from time to time in accordance with the
provisions hereof.
     “Commitment Fee” shall have the meaning set forth in Section 2.5(a).
     “Commitment Increase” shall have the meaning set forth in Section 2.2(a).
     “Commitment Increase Date” shall have the meaning set forth in
Section 2.2(a).
     “Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Commitment Percentage on Schedule 2.1(a) or in the Register,
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6(c), or any Commitment Increase
made in accordance with the provisions of Section 2.2.
     “Commitment Termination Date” shall mean March 13, 2009, as it may be
extended pursuant to Section 2.20 hereto.
     “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, in substantially the form of Exhibit J.
     “Committed Amount” shall have the meaning set forth in Section 2.1(a).
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.
     “Compliance Certificate” shall have the meaning set forth in
Section 5.2(a).
     “Consolidated Debt” shall mean as of the date of any determination thereof,
the aggregate unpaid amount of all Debt of the Initial Borrower and its
Consolidated Subsidiaries determined on a consolidated basis in accordance with
GAAP.

-8-



--------------------------------------------------------------------------------



 



     “Consolidated EBIT” means for a given period of the Initial Borrower and
its Consolidated Subsidiaries determined on a consolidated basis in accordance
with GAAP, (a) Net Income, plus (b) Interest Expense, plus (c) income tax
payments minus (d) gains (and plus the losses) from discontinued operations.
     “Consolidated Subsidiary” means at any date any Subsidiary the accounts of
which, in accordance with GAAP, would be consolidated with those of the Initial
Borrower in its consolidated and consolidating financial statements as of such
date.
     “Consolidated Tangible Net Worth” means, as of any date of determination,
the assets less the liabilities of the Initial Borrower and its Consolidated
Subsidiaries, less intangible assets (including goodwill), less loans or
advances to stockholders, directors, officers or employees, all determined in
accordance with GAAP.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit and Collection Policy” means the written credit policies and
procedures manual of the Initial Borrower (which policies shall include without
limitation policies on loss reserves, due diligence format, underwriting
parameters and credit approval procedures) in the form provided to the Lenders
prior to the Closing Date and attached hereto as Schedule 4.26, as it may be
amended or supplemented from time to time in accordance with Section 5.30.
     “Credit Documents” shall mean this Credit Agreement, each of the Notes, the
Letters of Credit, the LOC Documents, the Guaranty Agreement and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a
Hedging Agreement).
     “Credit Party” shall mean any of the Borrower or Guarantors, and “Credit
Parties” shall mean the Borrower and Guarantors collectively.
     “Credit Party Obligations” means all loans, advances, debts, liabilities
and obligations, for monetary amounts owing by any Credit Party to the Lenders
(including the Issuing Lender) and Administrative Agent, whenever arising, or
any of their assigns, as the case may be, whether due or to become due, matured
or unmatured, liquidated or unliquidated, contingent or non-contingent, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, arising under or in respect of any of this Credit Agreement, the Letters
of Credit, the Notes, any fee letter (including, without limitation, any
commitment letter) delivered in connection with this Credit Agreement or any
Credit Document, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument. The term Credit
Party Obligations includes, without limitation, all Advances Outstanding,
interest (including interest that accrues after the commencement against any
Credit Party of any

-9-



--------------------------------------------------------------------------------



 



action under the Bankruptcy Code), breakage costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs, indemnities, or other sums (including
reasonable attorney costs) chargeable to a Credit Party under any of the Credit
Documents.
     “CSI” CapitalSource International Inc., a Delaware corporation.
     “Currency” shall mean Dollars or any Foreign Currency.
     “Customary Non-Recourse Exclusions” shall mean usual and customary
exceptions and non-recourse carve-outs in non-recourse secured debt financings
of real property including, without limitation, exceptions by reason of (i) any
fraudulent misrepresentation made by the obligor in or pursuant to any document
evidencing any Debt, (ii) any unlawful act on the part of the obligor in respect
of the Debt, (iii) any waste or misappropriation of funds by the obligor in
contravention of the provisions of the Debt, (iv) customary environmental
indemnities associated with the Real Property securing the non-recourse debt
financing, (v) voluntary bankruptcy of the obligor under the non-recourse debt
financing or (vi) failure of the obligor to comply with applicable special
purpose entity covenants, but excluding in each case exceptions by reason of
(a) non-payment of the Debt (other than the first debt service payment thereon)
incurred in such non-recourse financing, or (b) the failure of the relevant
obligor to comply with financial covenants or similar financial requirements.
For the avoidance of doubt, in the event the Borrower or any of its Subsidiaries
shall become liable for one of the Customary Non-Recourse Exclusions, the
guaranty will be included in Senior Unsecured Debt.
     “Debt” of any Person means at any date, without duplication (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all obligations of such Person as lessee under Capital
Leases, (e) all obligations of such Person to reimburse any bank or other Person
in respect of amounts payable under a banker’s acceptance, (f) all obligations
of such Person to redeem preferred stock of such Person (in the event such
Person is a corporation), (g) all obligations (absolute or contingent) of such
Person to reimburse any bank or other Person in respect of amounts which are
available to be drawn or have been drawn under a letter of credit or similar
instrument, (h) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (i) all Debt of
others guaranteed by such Person, (j) all obligations, direct or indirect
(absolute or contingent) of such Person to repurchase property or assets sold or
otherwise transferred by such Persons, (k) all indebtedness, obligations or
liabilities of that Person in respect of derivatives, determined as of such date
on a net mark-to-market basis in accordance with customary market practice, and
(l) the principal portion of all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product where such transaction in each case (i) is
considered borrowed money indebtedness for tax purposes, and (ii) is classified
as an operating lease under GAAP.
     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.

-10-



--------------------------------------------------------------------------------



 



     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof and such default remains uncured, (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement and such default remains uncured, or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.
     “Dollar Equivalent” shall mean, on any day, the spot selling rate at which
the Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time for
delivery two (2) Business Days later.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Initial Borrower as the office
of such Lender at which Alternate Base Rate Loans of such Lender are to be made.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of the Credit Parties or their Subsidiaries required by any
Environmental Requirement.
     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
requirement of Applicable Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.
     “Environmental Liability” means any liability, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
     “Environmental Requirements” means any legal requirement relating to
health, safety or the environment and applicable to the Credit Parties, any
Subsidiary of the Credit Parties or the Properties, including but not limited to
any such requirement under CERCLA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs, decrees and common
law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

-11-



--------------------------------------------------------------------------------



 



     “EURIBOR” means, in relation to any Loan to be advanced to, or owing by,
any Borrower hereunder in Euro and any Interest Period relating thereto:
     (a) The percentage rate per annum equal to the offered quotation which
appears on the Screen for a duration equal to or comparable to the duration of
such Interest Period at or about 11.00 a.m. (Brussels time) two Business Days
prior to such Interest Period; or
     (b) If no quotation for Euro for the relevant Interest Period is displayed
and the Agent has not selected an alternative service on which a quotation is
displayed, the rate offered by the principal London office of the Administrative
Agent to leading banks in immediately available funds in the European interbank
market at approximately 11:00 a.m., Brussels time two Business Days prior to
such Interest Period.
     “EURIBOR/LIBOR Lending Office” shall mean, initially, the office of each
Lender designated as such Lender’s EURIBOR/LIBOR Lending Office shown on
Schedule 9.2; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Initial
Borrower as the office of such Lender at which the EURIBOR/LIBOR Rate Loans of
such Lender are to be made.
     “EURIBOR/LIBOR Rate Loan” shall mean: (a) in the case of Loans denominated
in any Currency (other than Euro), any such Loan during any period in which it
bears interest at a rate based upon the LIBOR Rate; and (b) in the case of Loans
denominated in Euro, any such Loan during any period in which it bears interest
at a rate based upon the EURIBOR.
     “Eurocurrency Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
     “Euro” shall mean the lawful currency of the Participating Member States.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
     “Existing Letters of Credit” shall have the meaning set forth in Section
2.3(i).
     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.
     “Facility Extension Request” shall have the meaning set forth in
Section 2.20.
     “Fair Market Value” shall mean with respect to Real Property Owned the “as
is” appraised value of the Real Property Owned, provided that in no event shall
the Fair Market

-12-



--------------------------------------------------------------------------------



 



Value of Real Property Owned be greater than 1.2 times the purchase price of the
Real Property Owned.
     “Fannie Mae DUS Program” shall mean the Fannie Mae Delegated Underwriting
and Servicing Program for the servicing of multifamily mortgage loans which back
mortgage-backed securities.
     “Fannie Mae Servicing Strips” shall mean the unencumbered servicing strips
of loans (excluding loans where the payment of principal or interest is more
than sixty (60) days past due) originated and serviced by the Initial Borrower
or any Consolidated Subsidiary under the Fannie Mae DUS Program.
     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “First Tier Domestic Subsidiary” shall mean a Domestic Subsidiary whose
Capital Stock is directly owned by the Initial Borrower.
     “First Tier Foreign Subsidiary” shall mean a Subsidiary that is not a
Domestic Subsidiary and whose Capital Stock is directly owned by the Initial
Borrower.
     “Fiscal Month” means any fiscal month of the Initial Borrower.
     “Fiscal Quarter” means any fiscal quarter of the Initial Borrower.
     “Fiscal Year” means the fiscal year of the Initial Borrower for accounting
purposes ending on December 31 of each calendar year and when preceded or
followed by the designation of a calendar year (e.g. 2006 Fiscal Year means the
Fiscal Year of the Initial Borrower ending on December 31 of such designated
calendar year).
     “Fitch” means Fitch, Inc. or any successor thereto.
     “Foreign Currency” shall mean Euro, Pound Sterling and any other currency
of a Permitted Country other than Dollars.
     “Foreign Currency Equivalent” shall mean, on any day, with respect to any
amount in Dollars, the amount of Foreign Currency that would be required to
purchase such amount of Dollars on such day, based on the rate appearing on the
relevant display on the Reuters Monitor Money Rate Service for the sale of
Dollars for such Foreign Currency in the London foreign exchange market at
approximately 11:00 a.m. London time for delivery two (2) Business Days later,
or, if not available, the spot selling rate at which the Administrative Agent
offers to sell Dollars for such Foreign Currency in the London foreign exchange
market at approximately 11:00 a.m., London time for delivery two (2) Business
Days later.
     “Fronting Fee” shall have the meaning set forth in Section 2.5(b).

-13-



--------------------------------------------------------------------------------



 



     “GAAP” shall mean, except as provided in Section 1.3, generally accepted
accounting principles in effect as of any date of determination in the United
States of America applied on a consistent basis.
     “Government Acts” shall have the meaning set forth in Section 2.19.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.
     “Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement, and shall also include CSI so long as the Guaranty Agreement
is in effect; provided, however, that for purposes of Article X the term
“Guarantor” shall not include CSI.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.
     “Guaranty Agreement” shall mean that certain Guaranty Agreement, dated as
of December 20, 2006, made by and among the Initial Borrower, CSI and the Agent
for the benefit each of the Lenders.
     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Debt of any other Person in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Debt or any
property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Debt or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Debt of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Debt, or (d) to otherwise assure or hold harmless the holder of such Debt
against loss in respect thereof. The amount of any Guaranty Obligation hereunder
shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount (or maximum principal amount, if
larger) of the Debt in respect of which such Guaranty Obligation is made.
     “Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation, and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and

-14-



--------------------------------------------------------------------------------



 



Rodenticide Act of 1975, or in any applicable state or local law or regulation,
as each such act, statute or regulation may be amended from time to time.
     “Hedging Agreement” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
     “Increasing Lender” shall have the meaning set forth in Section 2.2(a).
     “Initial Borrower” means CapitalSource Inc., a Delaware corporation.
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
     “Insolvency Event” means with respect to a specified Person, (a) the filing
of a decree or order for relief by a court having jurisdiction in the premises
in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days, or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
     “Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Insolvency Proceeding” means any case, action or proceeding before any
court or Governmental Authority relating to an Insolvency Event.
     “Interest Expense” means, with respect to a Person and for any period, the
total consolidated interest expense (including, without limitation, capitalized
interest expense and interest expense attributable to Capitalized Lease
Obligations) of such Person.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan
or LMIR Loan, the first day of each April, July, October and January and on the
Commitment Termination Date, (b) as to any EURIBOR/LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any EURIBOR/LIBOR Rate Loan having

-15-



--------------------------------------------------------------------------------



 



an Interest Period longer than three (3) months, (i) each three (3) month
anniversary following the first day of such Interest Period, and (ii) the last
day of such Interest Period.
     “Interest Period” shall mean, with respect to any EURIBOR/LIBOR Rate Loan,
     (a) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such EURIBOR/LIBOR Rate Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, as selected by
the Borrower in the Notice of Borrowing or Notice of Conversion given with
respect thereto; and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such EURIBOR/LIBOR Rate Loan and ending
one (1), two (2), three (3) or six (6) months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that the foregoing provisions are subject to the
following:
          (i) if any Interest Period pertaining to a EURIBOR/LIBOR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;
          (ii) any Interest Period pertaining to a EURIBOR/LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month;
          (iii) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected EURIBOR/LIBOR Rate Loan;
          (iv) any Interest Period in respect of any Loan that would otherwise
extend beyond the Commitment Termination Date shall end on the Commitment
Termination Date; and
          (v) no more than ten EURIBOR/LIBOR Rate Loans may be in effect at any
time. For purposes hereof, EURIBOR/LIBOR Rate Loans with different Interest
Periods shall be considered as separate EURIBOR/LIBOR Rate Loans, even if they
shall begin on the same date, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new EURIBOR/LIBOR Rate Loan with a
single Interest Period.
     “Investment” means any investment in any Person, whether by means of
purchase or acquisition of obligations or securities of such Person, capital
contribution to such Person, loan or advance to such Person, making of a time
deposit with such Person, guarantee or assumption of any obligation of such
Person or otherwise.

-16-



--------------------------------------------------------------------------------



 



     “Investment Company Act” means the Investment Company Act of 1940, as
amended, and all rules and regulations promulgated thereunder.
     “Investment Grade” shall mean an S&P rating of “BBB-” or better, a Fitch
rating of “BBB-” or better, or a Moody’s rating of “Baa3” or better.
     “Investment Loan” means any senior or subordinated loan (including letters
of credit issued under such loan) or lease (a) arising from the extension of
credit to an Obligor by the Initial Borrower or a Consolidated Subsidiary
(excluding an Unrestricted Subsidiary) in the ordinary course of business,
(b) originated in accordance with the policies and procedures set forth in the
Credit and Collection Policy, and (c) good and marketable title to which is
owned by Initial Borrower or a Consolidated Subsidiary.
     “Investments in Equity Instruments” means each Investment, that is made in
accordance with the policies and procedures set forth in the Credit and
Collection Policy, owned by the Initial Borrower or any Consolidated Subsidiary
(excluding an Unrestricted Subsidiary) in (a) common stock, partnership
interests or membership interests of any Person and that is classified as
“Common Stock,” “Partnership Units” or “Membership Units” on the consolidated
schedule of investments of the Initial Borrower for the then most recently ended
Fiscal Quarter, (b) preferred stock (other than redeemable preferred stock) of
any Person and that is classified as “Preferred Stock’ on the consolidated
schedule of investments of the Initial Borrower for the then most recently ended
Fiscal Quarter, (c) redeemable preferred stock of any Person and that is
classified as “Redeemable Preferred Stock” on the consolidated schedule of
investments of the Initial Borrower for the then most recently ended Fiscal
Quarter, and (d) warrants to purchase common stock, partnership interests or
membership interests of any Person and that is classified as “Common Stock
Warrants,” “Partnership Unit Warrants” or “Membership Unit Warrants” on the
consolidated schedule of investments of the Initial Borrower for the then most
recently ended Fiscal Quarter.
     “Issuing Lender” shall mean Bank of America, N.A., Wachovia and any other
consenting Lender in their capacity as such designated by the Initial Borrower
with the consent of the Administrative Agent.
     “Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).
     “Joinder Agreement’ shall mean a Joinder Agreement in substantially the
form of Exhibit N executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.9.
     “Judgment Currency” shall have the meaning set forth in Section 9.19(b).
     “Lender” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Letters of Credit” shall mean any letter of credit issued by the Issuing
Lender pursuant to the terms hereof as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time.
     “Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

-17-



--------------------------------------------------------------------------------



 



     “LIBOR” means, in relation to any Loan other than an Alternate Base Rate
Loan, to be advanced to, or owing by, any Borrower hereunder in any Currency
(other than Euro) and any Interest Period relating thereto the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on the
Screen as the London interbank offered rate for deposits in such Currency at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If,
for any reason, such rate is not available with respect to amounts denominated
in such Currency on the Screen, then “LIBOR” shall mean (with respect to amounts
denominated in such Currency) the rate per annum at which deposits in such
Currency in an amount comparable to the Loans then requested are being offered
to leading banks at approximately 11:00 A.M. London time, two (2) Business Days
prior to the commencement of the applicable Interest Period for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the Interest Period selected, as determined by the
Administrative Agent.
     “LIBOR Market Index Rate” means, for any day, the one-month LIBOR Rate for
Dollar deposits as reported on the Telerate Service, Telerate Page 3750 as of
11:00 A.M., London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Swingline Lender from another recognized source for interbank
quotation).
     “LIBOR Rate” for any Loan other than an Alternate Base Rate Loan, in any
Currency (other than Euro), shall mean a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent pursuant to the following formula:

     
LIBOR Rate =
  LIBOR           1.00 — Eurocurrency Reserve Percentage

     “Lien” means, with respect to any asset, any mortgage, deed to secure debt,
deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement constituting a security interest or encumbrance or
encumbrance of any kind in respect of such asset to secure or assure payment of
a Debt or a Guarantee, whether by consensual agreement or by operation of
statute or other law, or by any agreement, contingent or otherwise, to provide
any of the foregoing. An asset shall be deemed to be subject to a Lien if such
asset is held by a special purpose entity (including any SPE Subsidiary) and the
equity interests of such entity are themselves subject to a Lien. For the
purposes of this Credit Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
     “LMIR Loan” means a Swingline Loan, or portion thereof, during any period
in which it bears interest at a rate based upon the LIBOR Market Index Rate.
     “Liquid Real Estate Assets” means (a) residential mortgage-backed
securities that (i) have a rating of not less than “AA” by S&P/Fitch and “Aa2”
by Moody’s, (ii) are purchased by Initial Borrower or its Consolidated
Subsidiaries solely to meet REIT asset and income tests, and (iii) are leveraged
through debt facilities utilizing leverage greater than 12 times the amount of
equity investment in such Liquid Real Estate Assets and (b) residential mortgage
whole loan

-18-



--------------------------------------------------------------------------------



 



purchases made by the Initial Borrower or its Consolidated Subsidiaries solely
to meet REIT asset and income tests, all in accordance with the Residential
Mortgage Policies and Procedures.
     “Loan” shall mean a Revolving Loan or a Swingline Loan, as appropriate.
     “LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender that has a Commitment, the
commitment of such Lender to purchase participation interests in the Letters of
Credit in an amount equal to such Lender’s Commitment Percentage of LOC
Committed Amount, as such amount may be reduced from time to time in accordance
with the provisions hereof.
     “LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).
     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned, or (b) any collateral security for such obligations.
     “LOC Obligations” shall mean, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit, plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.
     “Mandatory Cost Rate” shall mean the percentage rate per annum calculated
in accordance with and in the manner set forth in Exhibit O.
     “Mandatory LOC Borrowing” shall have the meaning set forth in
Section 2.3(e).
     “Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).
     “Margin Stock” means “margin stock” as defined in Regulations T, U or X of
the Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
     “Material Adverse Change” means the occurrence of a Material Adverse
Effect.
     “Material Adverse Effect” means with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition, operations,
performance or properties of the Borrower and its Subsidiaries, taken as a
whole, (b) the validity, enforceability or collectibility of this Credit
Agreement or any other Credit Document, (c) the rights and remedies of the
Administrative Agent or any Lender under this Credit Agreement or any Credit
Document, or (d) the ability of the Borrower and its Subsidiaries, taken as a
whole, to perform its obligations under this Credit Agreement or any other
Credit Document.
     “Material Contract” shall mean (a) any contract or other agreement of the
Initial Borrower or any of its Subsidiaries listed by the Initial Borrower as a
“material contract” in its

-19-



--------------------------------------------------------------------------------



 



public filings with the SEC, and (b) any other written contract, agreement,
permit or license, of the Borrower or any of its Subsidiaries the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.
     “Monthly Report” has the meaning set forth in Section 5.2(b).
     “Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.
     “National Currency” shall mean the currency, other than Euro, of a member
state of the European Union.
     “Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.
     “Net Proceeds of Capital Stock/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Initial Borrower and its Consolidated Subsidiaries, on a consolidated basis, in
respect of the issuance of Capital Stock to a Person other than the Initial
Borrower (including, without limitation, the aggregate amount of any and all
Debt converted into Capital Stock), after deducting therefrom all reasonable and
customary costs and expenses incurred by the Initial Borrower and such
Consolidated Subsidiary in connection with the issuance of such Capital Stock in
each case to the extent classified as equity on the consolidated balance sheet
of the Initial Borrower and its Consolidated Subsidiaries.
     “Note” or “Notes” shall mean the Revolving Notes, and/or the Swingline
Note, collectively, separately or individually, as appropriate.
     “Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i).
     “Notice of Conversion” shall mean the written notice of extension or
conversion as referenced and defined in Section 2.10(a).
     “Notice of Swingline Borrowing” shall mean a request for a Swingline Loan
borrowing pursuant to Section 2.4(b)(i).
     “Obligor” means with respect to any Investment, the Person or Persons
obligated to make payments pursuant to such Investment or in the case of
Investments in Equity, the issuer of such equity, including any guarantor
thereof.
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “OREO Property” shall mean real property, securing an Investment, that has
been acquired by the Initial Borrower or an Affiliate of the Initial Borrower
through foreclosure or a deed in lieu of foreclosure.

-20-



--------------------------------------------------------------------------------



 



     “Other Parties” shall have the meaning set forth in Section 10.7(c).
     “Participant” shall have the meaning set forth in Section 9.6(b).
     “Participating Member State” shall mean any member state of the European
Union that adopts or has adopted Euro as its lawful currency in accordance with
legislation of the European Union relating to the European Economic and Monetary
Union.
     “Participation Interest” shall mean a participation interest purchased by
(a) a Lender in LOC Obligations as provided in Section 2.3(c), or (b) a
participation interest purchased by a Lender in Swingline Loans as provided in
Section 2.4.
     “PATRIOT Act” shall have the meaning set forth in Section 9.18.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Country” means each of Australia, Austria, Belgium, Canada,
China, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Japan,
Luxembourg, Portugal, Spain, Sweden, Switzerland, The Netherlands, The United
Kingdom or the United States of America.
     “Permitted Lien” means with respect to the interest of the Borrower or any
Subsidiary in the collateral related to any Investment, any of the following as
to which no enforcement, collection, execution, levy or foreclosure proceedings
shall have been commenced: (a) materialmen’s, warehousemen’s, mechanics’ and
other liens arising by operation of law in the ordinary course of business for
sums not due or sums that are being contested in good faith; (b) Liens for
federal, state, municipal and other local taxes if such taxes are not at the
time due and payable or if the Obligor shall currently be contesting the
validity thereof in good faith by appropriate proceedings; (c) Liens held by
senior lenders with respect to Investments in subordinated debt; and (d) Liens
in favor of a collateral agent on behalf of all noteholders of the related
Obligor.
     “Permitted Lines of Business” shall mean the line or lines of business
conducted by the Initial Borrower and its Subsidiaries on the Closing Date
(including, among other things, the lines of business contemplated for a Bank
Subsidiary, investment management business, financial services business, the
loan servicing business, commercial lending business, real estate investment
business and mortgage lending business).
     “Person” means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.
     “Plan” means at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group, or
(b) maintained pursuant to a collective bargaining agreement or any other

-21-



--------------------------------------------------------------------------------



 



arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five (5) plan years made
contributions.
     “Portfolio Investments” means Investments made by the Initial Borrower or a
Consolidated Subsidiary in the ordinary course of business and consistently with
practices existing on the date hereof in a Person that is accounted for under
GAAP as a portfolio investment of the Initial Borrower.
     “Pounds Sterling” shall mean the lawful currency of the United Kingdom.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
     “Properties” means all real property owned, leased or otherwise used or
occupied by any Credit Party or any Subsidiary of a Credit Party, wherever
located.
     “Purchasing Lender” shall have the meaning set forth in Section 9.6(c).
     “Qualified Available Unpledged Assets” shall mean Available Unpledged
Assets (a) good and marketable title to which is 100% owned by the Initial
Borrower or a Consolidated Subsidiary; provided, however, that Investment Loans
to Obligors that are organized outside of the United States, Investments in
Equity Instruments or debt securities of any Person located outside of the
United States or any other Available Unpledged Assets located outside of the
United States must be directly owned by any Credit Party to be deemed Qualified
Available Unpledged Assets; (b) free and clear of any Lien or encumbrance of any
Person (other than Permitted Liens), (c) that are not the subject of a
contractual or other prohibition or restraint that, directly or indirectly,
prohibits or restrains or has the effect of prohibiting or restraining (i) any
Consolidated Subsidiary (that is not a Credit Party) from transferring the
Available Unpledged Assets to any Credit Party, or (ii) the Initial Borrower or
any Consolidated Subsidiary from granting the Administrative Agent and Lenders a
Lien on such Available Unpledged Assets, (d) originated or acquired without any
fraud or material misrepresentation, and (e) in material compliance with all
Applicable Laws.
     “Real Estate Loans” shall mean any loan that is an extension of credit
fully secured by and underwritten to the value of the related Obligor’s interest
in real property.
     “Real Property Owned” shall mean any real property owned in fee simple by
the Initial Borrower or a Consolidated Subsidiary of the Initial Borrower;
provided, however, that such term shall not include OREO Properties.
     “Register” shall have the meaning set forth in Section 9.6(d).
     “Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.
     “REIT” shall mean a “real estate investment trust” as defined in
Section 856(c)(5)(B) of the Code.

-22-



--------------------------------------------------------------------------------



 



     “Related Property” means with respect to any Investment, any property or
other assets of the Obligor thereunder pledged as collateral to secure the
repayment of such Investment.
     “Release Condition” means the satisfaction of each of the following
conditions: (a) all indebtedness (as defined in Section 10.1) that CSF owes to
the Administrative Agent and/or the Lenders in its capacity as a Borrower has
been indefeasibly paid in full in cash (or, in the case of Letters of Credit of
which CSF is the actual account party, each such Letter of Credit has been cash
collateralized in an amount equal to 103% of the stated and undrawn amount of
such Letter of Credit and in the Currency in which such Letter of Credit was
issued and otherwise on terms and conditions satisfactory to the applicable
Issuing Lender) and there remains no commitment to make Revolving Loans to CSF;
(b) the Administrative Agent shall have received written notice from CSF of its
desire to terminate its rights as a Borrower with respect to the Commitment and
LOC Commitment in accordance with Section 2.6(a)(ii); and (c) no Default or
Event of Default shall have occurred and be continuing at the time of such
termination pursuant to Section 2.6(a)(ii) or would result from such termination
or the termination of the Guaranty Agreement.
     “Relevant Time” shall have the meaning set forth in Section 2.22(c).
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty (30) day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean Lenders holding in the aggregate more than
50% of the sum of all Loans and LOC Obligations then outstanding at such time
plus the aggregate unused Commitments at such time (treating for purposes hereof
in the case of LOC Obligations, in the case of the Issuing Lender and the
Swingline Loans, in the case of the Swingline Lender, only the portion of the
LOC Obligations of the Issuing Lender and Swingline Loans of the Swingline
Lender which are not subject to the Participation Interests of the other Lenders
and, in the case of the Lenders other than the Issuing Lender and the Swingline
Lender, the Participation Interests of such Lenders in LOC Obligations and
Swingline Loans hereunder as direct obligations); provided, however, that if any
Lender shall be a Defaulting Lender at such time, then there shall be excluded
from the determination of Required Lenders, Loans and LOC Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Commitments, or after termination of the Commitments, the principal
balance of the Loans and LOC Obligations owing to such Defaulting Lender.
     “Residential Mortgage Policies and Procedures” shall mean the written
residential mortgage policies and procedures manual of the Initial Borrower in
the form provided to the Lenders prior to the Closing Date and attached hereto
as Schedule 1.1(a) as it may be amended or supplemented from time to time.

-23-



--------------------------------------------------------------------------------



 



     “Responsible Officer” shall mean, as to (a) the Borrower, the Chief
Executive Officer, the President, the Chief Financial Officer or the Treasurer,
and (b) any other Credit Party, any duly authorized officer thereof.
     “Restricted Payment” means (a) any dividend or other distribution on any
shares of the Initial Borrower’s Capital Stock (except dividends payable solely
in shares of its Capital Stock) or (b) any payment on account of the purchase,
redemption, retirement or acquisition of (i) any shares of the Initial
Borrower’s Capital Stock (except shares acquired upon the conversion thereof
into other shares of its capital stock) or (ii) any option, warrant or other
right to acquire shares of the Initial Borrower’s Capital Stock.
     “Revolving Loans” shall have the meaning set forth in Section 2.1.
     “Revolving Note” shall have the meaning set forth in Section 2.1(e).
     “Risk Rating Level” means risk rating levels of 1 through 6, each as
determined by the Initial Borrower in accordance with the risk rating scale as
denoted on Schedule 1.1(b), as of any date of determination, and pertaining to
any Investment Loan.
     “Risk Rated 1 Investment Loan” means any Investment Loan with a Risk Rating
Level of 1.
     “Risk Rated 2 Investment Loan” means any Investment Loan with a Risk Rating
Level of 2.
     “Risk Rated 3 Investment Loan” means any Investment Loan with a Risk Rating
Level of 3.
     “Risk Rated 4 Investment Loan” means any Investment Loan with a Risk Rating
Level of 4.
     “Risk Rated 5 Investment Loan” means any Investment Loan with a Risk Rating
Level of 5.
     “Risk Rated 6 Investment Loan” means any Investment Loan with a Risk Rating
Level of 6.
     “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
     “Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at

-24-



--------------------------------------------------------------------------------



 



http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Screen” shall mean, for:
     (a) any Currency (other than Euro), the relevant display page for LIBOR for
such Currency (as determined by the Administrative Agent) on the Telerate
Service; provided that, if the Administrative Agent determines in its reasonable
judgment that there is no such relevant display page for LIBOR for such
Currency, “Screen” means the relevant display page for LIBOR for such Currency
(as determined by the Administrative Agent) on the Reuters Monitor Money Rates
Service; and
     (b) the Euro, the relevant display page for EURIBOR on the Telerate Screen
(as determined by the Administrative Agent), which page shall display an average
rate of the Banking Federation of the European Union for Euro; provided that, if
such page or such service shall cease to be available, such other page or such
other service for the purpose of displaying an average rate of the Banking
Federation of the European Union as the Agent shall select.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securitization Transaction” means any financing transaction undertaken by
the Initial Borrower or an Affiliate of the Initial Borrower that is secured,
directly or indirectly, by an Investment Loan or Real Property Owned or any
portion thereof or interest therein, including any sale, lease, whole loan sale,
asset securitization, secured loan or other transfer of one or more Investment
Loans or Real Property Owned or any portion thereof.
     “Senior Unsecured Debt” shall mean any Debt that is not secured by a Lien
and is not junior in right to payment with respect to any other Debt. For
clarity, (i) the amount of Senior Unsecured Debt attributable to a revolving
loan facility shall be the amount of Debt outstanding as of the date of
determination, (ii) guaranties in respect of non-recourse secured real property
financings that are limited to Customary Non-Recourse Exclusions shall not
constitute Senior Unsecured Debt, and (iii) redemption obligations in respect of
preferred stock (unless expressly senior in accordance with its terms) are
deemed junior in right of payment to other Debt.
     “SPE Subsidiary” means a bankruptcy remote, special purpose entity that is
a Wholly Owned Subsidiary of the Initial Borrower, created for the sole purpose
of, and whose only business shall be, acquisition of Investment Loans or Real
Property Owned pursuant to a Securitization Transaction and those activities
incidental to the Securitization Transaction.
     “Stockholders Equity” means, at any time, the stockholders’ equity of the
Initial Borrower and its Consolidated Subsidiaries, as set forth or reflected on
the most recent consolidated balance sheet of the Initial Borrower and its
Consolidated Subsidiaries prepared in accordance with GAAP.
     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other

-25-



--------------------------------------------------------------------------------



 



managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Credit
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower or the
Guarantors; provided, however, that, the term “Subsidiary” shall not include any
Person that constitutes an Investment in Equity Instruments; provided, further
that the term “Subsidiary” shall not include an Unrestricted Subsidiary unless
as noted otherwise.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.4(a).
     “Swingline Lender” shall mean Wachovia and any successor swingline lender
in their capacity as such.
     “Swingline Loan” shall have the meaning set forth in Section 2.4(a).
     “Swingline Note” shall mean the promissory note of the Initial Borrower in
favor of the Swingline Lender evidencing the Swingline Loans provided pursuant
to Section 2.4(d), as such promissory note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.
     “Taxes” shall have the meaning set forth in Section 2.18(a).
     “Transferee” shall have the meaning assigned in Section 9.6(f).
     “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.
     “United States” means the United States of America.
     “Unrestricted Subsidiary” means (a) any Bank Subsidiary, and (b) any other
Subsidiary designated as an “Unrestricted Subsidiary” in writing by the Initial
Borrower to the Administrative Agent from time to time and consented to by the
Required Lenders.
     “Unsecured Debt” means, at any time, the aggregate unpaid principal amount
of all Debt of the Initial Borrower and its Consolidated Subsidiaries other than
Debt of the Initial Borrower or a Consolidated Subsidiary secured by any Lien.

-26-



--------------------------------------------------------------------------------



 



     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such contingency.
     “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association.
     “WCM” shall mean Wachovia Capital Markets, LLC.
     “Wholly Owned Subsidiary” means any Subsidiary all of the shares of Capital
Stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Initial Borrower.
     Section 1.2. Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.
     (d) The words “include”, “includes” and “including” shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import.
     (e) The words “writing”, “written” and comparable terms shall refer to
printing, typing, computer disk, e-mail, facsimile and other means of
reproducing words in a visible form.
     (f) References to any agreement or contract are to such agreement or
contract as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of such Person.
     Section 1.3. Accounting Terms.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Initial Borrower and its

-27-



--------------------------------------------------------------------------------



 



Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Initial Borrower notifies the Administrative Agent that it wishes to amend any
covenant in Section 5.32 to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Initial
Borrower that the Required Lenders wish to amend Section 5.32 for such purpose),
then the Initial Borrower’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Initial Borrower and the Required
Lenders.
     Section 1.4. Computation of Time Periods.
     All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.5. Currencies Generally.
     (a) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Credit Agreement to the Currency of
any particular nation means the lawful currency of such nation at such time
whether or not the name of such Currency is the same as it was on the date
hereof. For purposes of determining (i) whether the amount of any Revolving
Loan, together with all other Revolving Loans, Swingline Loans and LOC
Obligations outstanding or to be borrowed or issued at the same time as such
Revolving Loan, would exceed the Committed Amount then in effect, (ii) whether
the LOC Obligations exceed the LOC Committed Amount, and (iii) whether any
Lender’s Commitment Percentage of any Revolving Loan (together with its
Commitment Percentage of all other Revolving Loans, Swingline Loans and LOC
Obligations then outstanding or to be borrowed or issued at the same time as
such Revolving Loan) would exceed the amount of such Lender’s Commitment, the
outstanding principal amount of any Revolving Loan or LOC Obligation that is
denominated in any Alternative Currency shall be deemed to be the Dollar
Equivalent of such amount of Alternative Currency determined as of the date of
such Revolving Loan or LOC Obligation. Wherever in this Credit Agreement in
connection with a Revolving Loan or LOC Obligation an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Revolving Loan or
LOC Obligation is denominated in any Alternative Currency, such amount shall be
the relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest one thousandth). In addition, for purposes of complying with any
requirement of this Credit Agreement stated in Dollars or calculating any ratio
or other test set forth in this Credit Agreement, the amount of any Revolving
Loan and LOC Obligation that is denominated in any Alternative Currency shall be
deemed to be the Dollar Equivalent of such amount of Alternative Currency
determined as of the date of such calculation.
     (b) Each obligation hereunder of any party hereto that is denominated in
the National Currency of a state that is not a Participating Member State on the
date hereof shall, effective from the date on which such state becomes a
Participating Member State,

-28-



--------------------------------------------------------------------------------



 



be redenominated in Euro in accordance with the legislation of the European
Union applicable to the European Monetary Union; provided that, if and to the
extent that any such legislation provides that any such obligation of any such
party payable within such Participating Member State by crediting an account of
the creditor can be paid by the debtor either in Euro or such National Currency,
such party shall be entitled to pay or repay such amount either in Euro or in
such National Currency. If the basis of accrual of interest or fees expressed in
this Credit Agreement with respect to any Alternative Currency of any country
that becomes a Participating Member State after the date on which such currency
becomes an Alternative Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Revolving Loan denominated in
such currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.
     (c) Without prejudice to the respective liabilities of the Borrower to the
Lenders and the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time, in
consultation with the Initial Borrower, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to Euro in any country
that becomes a Participating Member State after the date hereof; provided that
the Administrative Agent shall provide the Initial Borrower and each Lender with
prior notice of the proposed change with an explanation of such change in
sufficient time to permit the Initial Borrower and the Lenders an opportunity to
respond to such proposed change.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
     Section 2.1. Revolving Loans.
     (a) Revolving Commitment. Prior to the Commitment Termination Date, subject
to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans in Dollars to the Initial Borrower or in any Alternative
Currency to the Borrower (“Revolving Loans”) from time to time for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Lender
individually, the sum of such Lender’s share of outstanding Revolving Loans,
plus such Lender’s Commitment Percentage of outstanding Swingline Loans, plus
such Lender’s Commitment Percentage of LOC Obligations shall not exceed such
Lender’s Commitment Percentage of the aggregate Committed Amount, and (ii) with
regard to the Lenders collectively, the Advances Outstanding shall not exceed
the aggregate Committed Amount then in effect. For purposes hereof, the
aggregate amount available hereunder shall be FIVE HUNDRED FORTY-FIVE MILLION
DOLLARS ($545,000,000.00) (as such aggregate maximum amount may be (A) increased
from time to time as provided in Section 2.2, and (B) reduced from time to time
as provided in Section 2.6, the “Committed Amount”);

-29-



--------------------------------------------------------------------------------



 



provided, however, that the aggregate principal amount of all outstanding
Revolving Loans and LOC Obligations in Alternative Currencies shall not exceed
thirty percent (30%) of the Committed Amount (“Alternative Currency Sub Limit”).
Revolving Loans denominated in Dollars may consist of Alternate Base Rate Loans
or EURIBOR/LIBOR Rate Loans, or a combination thereof, as the Initial Borrower
may request, and may be repaid and reborrowed in accordance with the provisions
hereof. Revolving Loans denominated in any Alternative Currency may consist of
Alternate Base Rate Loans or EURIBOR/LIBOR Rate Loans, or a combination thereof,
as the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof. Notwithstanding the foregoing, any Revolving Loans made
on the Closing Date or on either of the two Business Days immediately following
the Closing Date may only consist of Alternate Base Rate Loans denominated in
Dollars. Any Loans denominated in Dollars shall be made by each Lender at its
Domestic Lending Office and any Loans denominated in any Alternative Currency
shall be made by each Lender at its EURIBOR/LIBOR Lending Office.
     (b) Revolving Loan Borrowings.
          (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
11:00 A.M. on the same Business Day of the requested borrowing in the case of
Alternate Base Rate Loans denominated in Dollars, and on the third Business Day
prior to the date of the requested borrowing in the case of EURIBOR/LIBOR Rate
Loans denominated in Dollars, and on the fourth Business Day prior to the date
of the requested borrowing in the case of Alternate Base Rate Loans or
EURIBOR/LIBOR Rate Loans denominated in any Alternative Currency. Each such
request for borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Alternate Base Rate Loans,
EURIBOR/LIBOR Rate Loans or a combination thereof, the Currency therefor, and if
EURIBOR/LIBOR Rate Loans are requested, the Interest Period(s) therefor. A form
of Notice of Borrowing (a “Notice of Borrowing”) is attached as Exhibit A. If
the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a EURIBOR/LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month,
(2) the type of Revolving Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder or (3) the Currency of the
Revolving Loan requested, then such notice shall be deemed to be a request by
the Initial Borrower for an Alternate Base Rate Loan denominated in Dollars
hereunder. The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof.
          (ii) Minimum Amounts. Each Revolving Loan shall be in a minimum
aggregate amount of $5,000,000 and integral multiples of $100,000 in excess
thereof (or the remaining amount of the Committed Amount, if less).

-30-



--------------------------------------------------------------------------------



 



          (iii) Advances. Each Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the applicable Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, upon reasonable advance notice by 1:00 P.M. on the
date specified in the applicable Notice of Borrowing, in the Currency of such
Revolving Loan and in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by the
Administrative Agent by crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
     (c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full in the Currency of such Revolving Loan on the Commitment
Termination Date.
     (d) Interest. Subject to the provisions of Section 2.9, Revolving Loans
shall bear interest as follows:
          (i) Alternate Base Rate Loans. During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the Alternate Base
Rate; and
          (ii) EURIBOR/LIBOR Rate Loans. During such periods as any Revolving
Loans shall be comprised of EURIBOR/LIBOR Rate Loans, each such Loan denominated
in (a) any Currency (other than Euro) shall bear interest at a per annum rate
equal to the sum of the applicable LIBOR Rate plus the Applicable Percentage,
and (b) Euro shall bear interest at a per annum rate equal to the sum of the
applicable EURIBOR plus the Applicable Percentage.
     Interest on Revolving Loans shall be payable in arrears on each Interest
Payment Date.
     (e) Revolving Notes. The Borrower’s obligation to pay each Lender’s
Revolving Loans shall be evidenced by a revolving note made payable to such
Lender in substantially the form of Exhibit B, if requested by such Lender
(“Revolving Note”).
     Section 2.2. Increase of the Commitments.
     (a) Requests for Increase by Initial Borrower. The Initial Borrower may, at
any time, propose that the Commitments hereunder be increased (each such
proposed increase being a “Commitment Increase”) by notice to the Administrative
Agent, specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which shall be a Business Day at least five
(5) Business Days after delivery of such notice and thirty (30) days prior to
the Commitment Termination Date; provided that:

-31-



--------------------------------------------------------------------------------



 



          (i) the minimum amount of the Commitment of any Assuming Lender, and
the minimum amount of the increase of the Commitment of any Increasing Lender,
as part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$5,000,000 in excess thereof;
          (ii) immediately after giving effect to such Commitment Increase, the
total Commitments of all of the Lenders hereunder shall not exceed
$1,250,000,000 less the amount of any permanent reductions in the aggregate
Committed Amount pursuant to Section 2.6(a);
          (iii) each Increasing Lender and Assuming Lender shall be consented to
by the Administrative Agent (which consent shall not be unreasonably withheld or
delayed);
          (iv) each Assuming Lender shall be consented to by the Issuing Lender
(which consent shall not be unreasonably withheld or delayed), provided, that,
consent from the Issuing Lender shall not be required if the Assuming Lender has
a senior unsecured debt rating from any two of S&P, Moody’s and Fitch equal to
or higher than A- (or A3 with respect to Moody’s);
          (v) no Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
          (vi) the representations and warranties contained in this Credit
Agreement shall be true and correct on and as of the Commitment Increase Date as
if made on and as of such date (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, such representations
and warranties shall be true and correct as of such specific date);
          (vii) the conditions set forth in Section 3.2 shall be satisfied; and
          (viii) the Borrower shall, if requested, execute such Notes as are
necessary to reflect the increase in the Commitments.
     (b) Effectiveness of Commitment Increase by Initial Borrower. The Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of any Increasing Lender and such Assuming Lender shall
be increased as of such Commitment Increase Date; provided, that:
          (i) the Administrative Agent shall have received on or prior to
11:00 A.M., Charlotte, North Carolina time, on such Commitment Increase Date, a
certificate of a duly authorized officer of the Initial Borrower stating that
each of the applicable conditions to such Commitment Increase set forth in the
foregoing paragraph (a) has been satisfied; and
          (ii) each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 A.M., Charlotte, North Carolina
time, on such Commitment Increase Date, an agreement, in form and substance
satisfactory to

-32-



--------------------------------------------------------------------------------



 



the Initial Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment, duly executed by such Assuming Lender or Increasing
Lender and the Initial Borrower and acknowledged by the Administrative Agent.
     (c) Recordation into Register. Upon its receipt of an agreement referred to
in clause (b)(ii) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (b)(i) above, the
Administrative Agent shall, if such agreement has been completed, (i) accept
such agreement, (ii) record the information contained therein in the Register,
and (iii) give prompt notice thereof to the Initial Borrower.
     (d) Adjustments of Borrowings upon Effectiveness of Increase. In the event
that the Administrative Agent shall have received notice from the Initial
Borrower as to any agreement with respect to a Commitment Increase on or prior
to the relevant Commitment Increase Date and the actions provided for in clauses
(b)(i) and (b)(ii) above shall have occurred by 11:00 A.M., Charlotte, North
Carolina time, on such Commitment Increase Date, the Administrative Agent shall
notify the Lenders (including any Assuming Lenders) of the occurrence of such
Commitment Increase Date promptly on such date by facsimile transmission or
e-mail. On the date of such Commitment Increase, the Borrower shall (i) prepay
the outstanding Revolving Loans (if any) in full, (ii) simultaneously borrow new
Revolving Loans (which new Revolving Loans shall be Alternate Base Rate Loans
denominated in the same Currency as the Revolving Loans prepaid) hereunder in an
amount equal to such prepayment; provided that with respect to subclauses (i)
and (ii), (A) the prepayment to, and borrowing from, any existing Lender shall
be effected by book entry to the extent that any portion of the amount prepaid
to such Lender will be subsequently borrowed from such Lender, and (B) the
existing Lenders, the Increasing Lenders and the Assuming Lenders shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Loans are held ratably by the
Lenders in accordance with the respective Commitments of such Lenders (after
giving effect to such Commitment Increase), and (iii) pay to the Lenders the
amounts, if any, payable under Section 2.17 as a result of any such prepayment.
Concurrently therewith, the Lenders shall be deemed to have adjusted their
participation interests in any outstanding LOC Obligations so that such
interests are held ratably in accordance with their Commitments as so increased.
     Section 2.3. Letter of Credit Subfacility.
     (a) Issuance. Subject to Section 2.3(h) and the other terms and conditions
hereof and of the LOC Documents, if any, and any other terms and conditions
which the Issuing Lender may reasonably require, prior to the Commitment
Termination Date the Issuing Lender shall issue, and the Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form acceptable to the Issuing Lender; provided, however,
that (i) the aggregate amount of LOC Obligations shall not at any time exceed
TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (the “LOC Committed Amount”),
(ii) the Advances Outstanding shall not

-33-



--------------------------------------------------------------------------------



 



at any time exceed the aggregate Committed Amount then in effect, (iii) the
Advances Outstanding in Alternative Currencies shall not exceed the Alternative
Currency Sub Limit, (iv) all Letters of Credit shall be issued in Dollars or in
an Alternative Currency (without limiting the provisions of Section 2.3(h),
Letters of Credit issued in Dollars shall only be issued for the account of the
Initial Borrower and Letters of Credit issued in Alternative Currencies shall be
issued for the account of any Borrower) and (v) Letters of Credit shall be
issued for any lawful corporate purposes and may be issued as standby letters of
credit, and trade letters of credit. Except for the Existing Letters of Credit
or as otherwise expressly agreed upon by all the Lenders, no Letter of Credit
shall have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time at the request of the
applicable Borrower or by operation of the terms of the applicable Letter of
Credit to a date not more than twelve (12) months from the then current date of
expiry; provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date that is one month
prior to the Commitment Termination Date. Furthermore, unless otherwise agreed
to by the Issuing Lender, no trade Letter of Credit shall have an expiry date
more than 180 days from the date of issuance. Notwithstanding the foregoing,
with the consent of the Administrative Agent and the Issuing Lender, Letters of
Credit may have an expiry date extending beyond the date that is one month prior
to the Commitment Termination Date provided that the Borrower deposits cash
collateral (30 days prior to the Commitment Termination Date) with the Issuing
Lender in an amount equal to 103% of the stated and undrawn amount of the Letter
of Credit and in the Currency in which such Letter of Credit was issued. Each
Letter of Credit shall comply with the related LOC Documents. The issuance date
and expiry date of each Letter of Credit shall be a Business Day. Except for the
Existing Letters of Credit, any Letters of Credit issued hereunder shall be in a
minimum original face amount of $25,000.
     (b) Notice and Reports. Unless otherwise agreed to by the Issuing Lender
and the applicable Borrower, the request for the issuance of a standby Letter of
Credit shall be submitted to the Issuing Lender at least three (3) Business Days
prior to the requested date of issuance, and the request for the issuance of a
trade Letter of Credit shall be submitted to the Issuing Lender at least one
(1) Business Day prior to the requested date of issuance. The Issuing Lender
will on the date of issuance of each Letter of Credit and promptly upon request
provide to the Administrative Agent a detailed report specifying the Letters of
Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred. The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit. The Issuing Lender will
provide to the Administrative Agent, and any requesting Lender, promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.

-34-



--------------------------------------------------------------------------------



 



     (c) Participations. Each Lender (other than the Issuing Lender of such
Letter of Credit), upon issuance of any Letter of Credit (or upon such Person
becoming a Lender hereunder), shall be deemed to have purchased without recourse
a risk participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount equal to its Commitment Percentage of the obligations under such
Letter of Credit and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the Issuing
Lender therefor and discharge when due, its Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that the Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Lender shall pay to the Issuing Lender its
Commitment Percentage of such unreimbursed drawing in the Currency of such
unreimbursed drawing and in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (d) below. The obligation of each Lender to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.
     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Initial Borrower and the
Administrative Agent. The Borrower shall reimburse the Issuing Lender on the day
of drawing under any Letter of Credit (either with the proceeds of a Revolving
Loan obtained hereunder or otherwise) in the Currency of such drawing and in
same day funds as provided herein or in the LOC Documents. If the Borrower shall
fail to reimburse the Issuing Lender as provided herein, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the Alternate
Base Rate applicable to the Currency of such drawing plus 2%. Unless the
Borrower shall immediately notify the Issuing Lender and the Administrative
Agent of its intent to otherwise reimburse the Issuing Lender, the Borrower
shall be deemed to have requested a Revolving Loan in the Currency and the
amount of the drawing as provided in subsection (e) below, the proceeds of which
will be used to satisfy the reimbursement obligations. The Borrower’s
reimbursement obligations hereunder shall be absolute and unconditional under
all circumstances irrespective of any rights of set-off, counterclaim or defense
to payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the other Lenders of the Currency and amount of any unreimbursed
drawing and each Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender, in such Currency and in immediately available
funds, the amount of such Lender’s Commitment Percentage of such unreimbursed
drawing. Such payment shall be made on the day such notice is received by such
Lender from the Issuing Lender if such notice is received at or before 2:00
P.M., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the

-35-



--------------------------------------------------------------------------------



 



day such notice is received. If such Lender does not pay such amount to the
Issuing Lender in full upon such request, such Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to (i),
if such unpaid amount is owed in Dollars and paid within two Business Days of
such date, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate or (ii) if such unpaid amount is owed in any Alternative
Currency, the Alternate Base Rate. Each Lender’s obligation to make such payment
to the Issuing Lender, and the right of the Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing shall be immediately made comprised entirely of Revolving Loans
in the Currency of such drawing and bearing interest at the Alternate Base Rate
applicable to the Currency of such drawing (each such borrowing, a “Mandatory
LOC Borrowing”) pro rata based on each Lender’s respective Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations. Each Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each Mandatory LOC Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date (or, in the case of Mandatory LOC Borrowings in Alternative Currency,
on the next Business Day) notwithstanding that (i) the amount of Mandatory LOC
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 3.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory LOC Borrowing, or (vi) any reduction in the Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each such Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory LOC Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) its Participation Interests in the outstanding LOC Obligations;
provided, further, that in the event any Lender shall fail to fund its
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Lender’s unfunded Participation Interest
therein shall bear interest payable by such Lender to the

-36-



--------------------------------------------------------------------------------



 



Issuing Lender upon demand, at the rate equal to (i), if such unfunded
Participation Interest is owed in Dollars and paid within two Business Days of
such date, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate or (ii) if such unfunded Participation Interest is owed
in any Alternative Currency, the Alternate Base Rate.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder; provided that such supplement, modification, amendment,
renewal or extension shall not cause the Borrower to pay an additional Fronting
Fee on such Letter of Credit except for any Fronting Fees due with respect to
any increase in the stated amount of such Letter of Credit.
     (g) Letter of Credit Governing Law. Unless otherwise expressly agreed by
the Issuing Lender and the Initial Borrower, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each trade Letter of Credit.
     (h) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement, including without
limitation Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary of the Initial Borrower; provided that, notwithstanding such
statement, the Initial Borrower shall be the actual account party for all
purposes of this Credit Agreement for such Letter of Credit and such statement
shall not affect the Initial Borrower’s reimbursement obligations hereunder with
respect to such Letter of Credit. In no event shall a Letter of Credit be issued
for the account of an SPE Subsidiary in connection with a Securitization
Transaction or for the account of a Bank Subsidiary. Nothing in this
Section 2.3(h) shall be construed to require the Issuing Lender to issue Letters
of Credit for the account of a Subsidiary of the Initial Borrower where the
Subsidiary is the actual account party.
     (i) Existing Letters of Credit. The letters of credit previously issued by
Bank of America, N.A. and identified on Schedule 2.3(i) (the “Existing Letters
of Credit”) shall be deemed to be Letters of Credit issued by the Issuing Lender
pursuant to the Credit Agreement and shall be expressly subject to all of the
terms and conditions of this Section 2.3. Notwithstanding anything to the
contrary set forth in the Existing Letters of Credit, the Initial Borrower shall
be deemed to be the account party for all purposes of this Credit Agreement. The
Letter of Credit Fee shall be payable with respect to the Existing Letters of
Credit pursuant to Section 2.5(b) for the period commencing on the date of this
Credit Agreement to the expiry date of the applicable Existing Letters of
Credit.

-37-



--------------------------------------------------------------------------------



 



     Section 2.4. Swingline Loan Subfacility.
     (a) Swingline Commitment. Prior to the Commitment Termination Date, subject
to the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Initial Borrower
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) for the
purposes hereinafter set forth; provided, however, that (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed ONE HUNDRED MILLION
DOLLARS ($100,000,000) (the “Swingline Committed Amount”), and (ii) the sum of
the Advances Outstanding shall not exceed the Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
Swingline Loans shall be made only in Dollars.
     (b) Swingline Loan Borrowings.
          (i) Notice of Borrowing and Disbursement. The Swingline Lender will
make Swingline Loans available to the Initial Borrower on any Business Day upon
delivery of a Notice of Swingline Borrowing by the Initial Borrower to the
Administrative Agent not later than 2:00 P.M. on such Business Day. A form of
Notice of Swingline Borrowing (a “Notice of Swingline Borrowing”) is attached as
Exhibit E. Swingline Loan borrowings hereunder shall be made in minimum amounts
of $100,000 and in integral amounts of $100,000 in excess thereof.
          (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall
be due and payable upon the earlier of (a) thirty (30) days after the Swingline
Loan advance and (b) the Commitment Termination Date. The Swingline Lender may,
at any time, in its sole discretion, by written notice to the Initial Borrower
and the Administrative Agent, demand repayment of its Swingline Loans by way of
a Revolving Loan borrowing, in which case the Initial Borrower shall be deemed
to have requested a Revolving Loan borrowing denominated in Dollars comprised
entirely of Alternate Base Rate Loans in the amount of such Swingline Loans;
provided, however that, in the following circumstances, any such demand shall
also be deemed to have been given one Business Day prior to each of (A) the
Commitment Termination Date, (B) the occurrence of any Event of Default
described in Section 7.1(f), (C) acceleration of the Credit Party Obligations
hereunder, whether on account of an Event of Default described in Section 7.1(f)
or any other Event of Default, and (D) the exercise of remedies in accordance
with the provisions of Section 7.2 hereof (each such Revolving Loan borrowing
made on account of any such deemed request therefor as provided herein being
hereinafter referred to as “Mandatory Swingline Borrowing”). Each Lender hereby
irrevocably agrees to make such Revolving Loans promptly upon any such request
or deemed request on account of each Mandatory Swingline Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (2) whether any conditions specified in Section 3.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such

-38-



--------------------------------------------------------------------------------



 



Mandatory Swingline Borrowing, or (6) any reduction in the Committed Amount or
termination of the Commitments immediately prior to such Mandatory Swingline
Borrowing or contemporaneously therewith. In the event that any Mandatory
Swingline Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code), then each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the Initial
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Lender to share in such Swingline Loans ratably
based upon its respective Commitment Percentage (determined before giving effect
to any termination of the Commitments pursuant to Section 7.2); provided that
(x) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Swingline Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to, if paid within two
Business Days of the date of the Mandatory Swingline Borrowing, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.
     (c) Interest on Swingline Loans. Subject to the provisions of Section
2.9(b), Swingline Loans shall bear interest at a per annum rate equal to the
LIBOR Market Index Rate plus the Applicable Percentage. Interest on Swingline
Loans shall be payable in arrears on each Interest Payment Date.
     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Initial Borrower to the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Exhibit F.
     Section 2.5. Fees.
     (a) Commitment Fee. In consideration of the Commitment, the Borrower agrees
to pay to the Administrative Agent, for the ratable benefit of the Lenders, a
commitment fee (the “Commitment Fee”) in an amount equal to the Applicable
Percentage per annum on the average daily unused amount of the Committed Amount
during the calendar quarter for which such fee is payable. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage,
but Swingline Loans shall not be considered usage, of the Committed Amount. The
Commitment Fee shall be payable quarterly in arrears not later than five
(5) Business Days following the last day of each calendar quarter for the prior
calendar quarter.
     (b) Letter of Credit Fees. In consideration of the LOC Commitments, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders (including the Issuing Lender) a fee (the “Letter of Credit Fee”)
equal to the Applicable Percentage for EURIBOR/LIBOR Rate Loans per annum on the
average daily maximum

-39-



--------------------------------------------------------------------------------



 



amount available to be drawn under each Letter of Credit from the date of
issuance to the date of expiration. The Letter of Credit Fee shall be payable
quarterly in arrears not later than five (5) Business Days following the last
day of each calendar quarter for the prior calendar quarter. In addition to the
Letter of Credit Fee, the Borrower agrees to pay to the Issuing Lender, for its
own account, a fronting fee (the “Fronting Fee”) equal to the greater of
(i) one-eighth of one percent (0.125%) of the face amount of each Letter of
Credit when issued, or (ii) $250. The Fronting Fee shall be payable quarterly in
arrears not later than five (5) Business Days following the last day of each
calendar quarter for the prior calendar quarter.
     (c) Issuing Lender Fees. In addition to the Letter of Credit Fees and
Fronting Fee payable pursuant to subsection (b) above, the Borrower shall pay to
the Issuing Lender for its own account the reasonable and customary charges from
time to time of the Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).
     (d) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent, for its own account, an annual administrative fee of $35,000, due and
payable quarterly, in advance, commencing on the Closing Date until the
Commitments have been terminated and the Credit Party Obligations have been paid
in full.
     (e) No Duplication. The fees payable under this Section 2.5 shall be owed
and payable by the Initial Borrower; provided that if there is more than one
Borrower hereunder and each has any LOC Obligations outstanding, the fees
payable in subsections (b) and (c) above shall be payable by the Borrower that
is the actual account party.
     Section 2.6. Commitment Reductions.
     (a) Voluntary Reductions.
          (i) The Initial Borrower shall have the right to terminate or
permanently reduce the unused portion of the Committed Amount or the Alternative
Currency Sub Limit at any time or from time to time upon not less than three
(3) Business Days’ (or four (4) Business Days in the case of the Alternative
Currency Sub Limit) prior written notice to the Administrative Agent (which
shall notify the Lenders thereof as soon as practicable) of such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction which shall be in a minimum amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof and shall be irrevocable and
effective upon receipt by the Administrative Agent; provided that no such
reduction or termination shall be permitted if after giving effect thereto, and
to any prepayments of the Revolving Loans made on the effective date thereof,
the Advances Outstanding would exceed the aggregate Committed Amount and/or the
Alternative Currency Sub Limit then in effect; provided, further that, in the
case of the proposed reduction or termination of the Alternative Currency Sub
Limit, no Default or Event of Default shall have occurred and be continuing at
the time of such proposed reduction or termination or would result from such
reduction or termination.

-40-



--------------------------------------------------------------------------------



 



          (ii) CSF shall have the right to terminate its rights as a Borrower
with respect to the Commitment and LOC Commitment hereunder at any time or from
time to time upon not less than four (4) Business Days’ prior written notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of such termination, which notice shall specify the effective date
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that (1) all indebtedness (as defined in Section
10.1) that CSF owes to the Administrative Agent and/or the Lenders in its
capacity as a Borrower has been indefeasibly paid in full in cash (or, in the
case of Letters of Credit of which CSF is the actual account party, each such
Letter of Credit has been cash collateralized in an amount equal to 103% of the
stated and undrawn amount of such Letter of Credit and in the Currency in which
such Letter of Credit was issued and otherwise on terms and conditions
satisfactory to the applicable Issuing Lender), and (2) no Default or Event of
Default shall have occurred and be continuing at the time of such termination
pursuant to this Section 2.6(a) or would result from such termination or the
termination of the Guaranty Agreement.
     (b) Commitment Termination Date. The Commitment, the Swingline Commitment
and the LOC Commitment shall automatically terminate on the Commitment
Termination Date.
     Section 2.7. Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time; provided, however, that each partial
prepayment of Revolving Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $100,000 in excess thereof, and each
partial prepayment of a Swingline Loan shall be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof. The Borrower
shall give irrevocable notice of such prepayment in writing to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable), which notice shall be at least: (i) three (3) Business Days prior
to the proposed date of prepayment in the case of EURIBOR/LIBOR Rate Loans
denominated in Dollars, (ii) one (1) Business Day prior to the proposed date of
prepayment of Alternate Base Rate Loans denominated in Dollars, and (iii) four
(4) Business Days prior to the proposed date of prepayment of Alternate Base
Rate Loans and/or EURIBOR/LIBOR Rate Loans denominated in any Alternative
Currency. Amounts prepaid under this Section 2.7(a) shall be applied to the
outstanding Loans as the Borrower may elect; provided, that each Lender shall
receive its pro rata share of any such prepayment based on its Commitment
Percentage. All prepayments under this Section 2.7(a) shall be subject to
Section 2.17, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
due and payable on any date that a prepayment is made hereunder through the date
of prepayment. Amounts prepaid on the Revolving Loans and Swingline Loans may be
reborrowed in accordance with the terms hereof.
     (b) Mandatory Prepayments.

-41-



--------------------------------------------------------------------------------



 



          (i) Committed Amount. If at any time after the Closing Date, the
Advances Outstanding shall exceed the aggregate Committed Amount then in effect,
the Borrower immediately shall prepay the Revolving Loans and Swingline Loans
and (after all Revolving Loans and Swingline Loans have been repaid) cash
collateralize the LOC Obligations in an amount sufficient to eliminate such
excess. All amounts required to be paid pursuant to this Section 2.7(b)(i) shall
be paid and applied as follows: (A) first to the payment of outstanding
Swingline Loans, (B), second, to the payment of outstanding Revolving Loans in
the Currency in which such loans are owed; and (C) third, to a cash collateral
account in respect of LOC Obligations in the Currency in which such LOC
Obligations were issued. All prepayments under this Section 2.7(b)(i) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.
          (ii) If at any time after the Closing Date, the aggregate principal
amount of all outstanding Revolving Loans denominated in any Alternative
Currency plus all outstanding LOC Obligations denominated in any Alternative
Currency shall exceed 105% of the aggregate Alternative Currency Sub-Limit, the
Borrower immediately shall prepay such Alternative Currency Revolving Loans and
(after all such Revolving Loans have been repaid) cash collateralize such LOC
Obligations in an amount sufficient to eliminate such excess. All amounts
required to be paid pursuant to this Section 2.7(b)(ii) shall be paid and
applied as follows: (A) first, to the payment of outstanding Revolving Loans in
the Currency in which such loans are owed; and (B) second, to a cash collateral
account in respect of LOC Obligations in the Currency in which such LOC
Obligations were issued. All prepayments under this Section 2.7(b)(ii) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment. For purposes of the calculations set
forth in this Section 2.7(b)(ii), Revolving Loans and LOC Obligations
denominated in Alternative Currencies shall be redenominated in Dollars in an
amount equal to the Dollar Equivalent thereof.
     Section 2.8. Minimum Principal Amounts.
     All borrowings, payments and prepayments in respect of Revolving Loans
shall be in such amounts and be made pursuant to such elections so that after
giving effect thereto the aggregate principal amount of the Revolving Loans
comprising any borrowing shall be $1,000,000 or a whole multiple of $100,000 in
excess thereof.
     Section 2.9. Default Rate and Payment Dates.
     (a) If (i) all or a portion of the principal amount of any EURIBOR/LIBOR
Rate Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is equal to the rate that would otherwise be applicable thereto
plus 2%, until the end of the Interest Period applicable thereto and thereafter
the unpaid portion of such Revolving Loan shall, if such Revolving Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the last
day of such Interest Period in an amount equal to the Dollar Equivalent thereof
on the date of such redenomination and such overdue amount shall

-42-



--------------------------------------------------------------------------------



 



bear interest at a rate per annum which is equal to the Alternate Base Rate
applicable to Dollars plus 2% (the “ABR Default Rate”), (ii) all or a portion of
the principal amount of any Alternate Base Rate Loan shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is equal to the ABR Default
Rate, (iii) if any interest payable on the principal amount of any Loan shall
not be paid when due (after the applicable grace period), such overdue amount,
if such Loan is not denominated in Dollars, shall automatically be redenominated
in Dollars on the due date therefor in an amount equal to the Dollar Equivalent
thereof on the date of such redenomination and such overdue amount shall bear
interest at a rate per annum which is equal to the ABR Default Rate, and (iv) if
any fee or other amount shall not be paid when due, such overdue amount shall
bear interest at a rate per annum which is equal to the ABR Default Rate, in
each case noted above from the date of such non-payment until such amount is
paid in full (after as well as before judgment).
     (b) Upon the occurrence, and during the continuance, of any other Event of
Default hereunder, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder shall bear interest,
payable on demand, at a per annum rate which is (A) in the case of principal,
the rate that would otherwise be applicable thereto, plus 2%, or (B) in the case
of interest, fees or other amounts, the Alternate Base Rate applicable to the
Currency of such Loan plus 2% (after as well as before judgment). The Required
Lenders shall have the right to revoke the imposition of any default interest
imposed under this Section 2.9(b).
     (c) Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to subsection (b) of this
Section 2.9 shall be payable from time to time on demand.
     Section 2.10. Conversion Options.
     (a) The Borrower may, in the case of Revolving Loans elect from time to
time to convert Alternate Base Rate Loans to EURIBOR/LIBOR Rate Loans by giving
the Administrative Agent at least: (i) three (3) Business Days’ prior
irrevocable written notice of such election in the case of Loans denominated in
Dollars and (ii) at least four (4) Business Days’ prior irrevocable written
notice of such election in the case of Loans denominated in any Alternative
Currency. In addition, the Borrower may elect from time to time to convert
EURIBOR/LIBOR Rate Loans to Alternate Base Rate Loans by giving the
Administrative Agent irrevocable written notice by 11:00 A.M. one Business Day
prior to the proposed date of conversion. A form of Notice of Conversion is
attached as Exhibit C (the “Notice of Conversion”). If the date upon which an
Alternate Base Rate Loan is to be converted to a EURIBOR/LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day. All or any part of outstanding Alternate Base Rate Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
EURIBOR/LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing, and (ii) partial conversions shall be in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof.
EURIBOR/LIBOR Rate Loans may only be converted to Alternate Base Rate

-43-



--------------------------------------------------------------------------------



 



Loans on the last day of the applicable Interest Period. If the date upon which
a EURIBOR/LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan is
not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan.
     (b) Any EURIBOR/LIBOR Rate Loan may be continued as such upon the
expiration of an Interest Period with respect thereto by the Borrower giving the
Administrative Agent at least four (4) Business Days prior irrevocable notice of
such election (or the Initial Borrower giving the Administrative Agent at least
three (3) Business Days’ prior irrevocable written notice of such election in
the case of EURIBOR/LIBOR Rate Loans denominated in Dollars); provided, that no
EURIBOR/LIBOR Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, in which case such Loan shall be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto. If the Borrower shall fail to
give timely notice of an election to continue any EURIBOR/LIBOR Rate Loan, or
the continuation of any EURIBOR/LIBOR Rate Loan is not permitted hereunder, such
EURIBOR/LIBOR Rate Loan shall be automatically converted to an Alternate Base
Rate Loan at the end of the applicable Interest Period with respect thereto.
     Section 2.11. Computation of Interest and Fees.
     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate or any Alternative Currency borrowing denominated in
Pounds Sterling shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed. Subject to the foregoing,
all fees, interest and all other amounts payable hereunder shall be calculated
on the basis of a 360 day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Initial Borrower and the Lenders
of each determination of EURIBOR and a LIBOR Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Initial Borrower and the Lenders of the effective date and the amount of each
such change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Initial Borrower, deliver to
the Initial Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements,

-44-



--------------------------------------------------------------------------------



 



whether now existing or hereafter arising and whether written or oral. In no
way, nor in any event or contingency (including but not limited to prepayment or
acceleration of the maturity of any Loan), shall the interest taken, reserved,
contracted for, charged, or received under this Credit Agreement, under the
Notes or otherwise, exceed the maximum nonusurious amount permissible under
Applicable Law. If, from any possible construction of this Credit Agreement or
any other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under Applicable Law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
Applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other amount required
to be paid hereunder does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
Applicable Law.
     Section 2.12. Pro Rata Treatment and Payments.
     (a) Allocation of Payments Before Event of Default. Each borrowing of
Revolving Loans and any reduction of the Commitments shall be made pro rata
according to the respective Commitment Percentages of the Lenders. Each payment
under this Credit Agreement or any Note shall be applied, first, to any fees
then due and owing by the Borrower pursuant to Section 2.5, second, to interest
then due and owing hereunder and under the Notes and, third, to principal then
due and owing hereunder and under the Notes. Each payment on account of any fees
pursuant to Section 2.5 shall be made pro rata in accordance with the respective
amounts due and owing (except as to the Fronting Fees and the Issuing Lender
Fees). Each optional prepayment on account of principal of the Loans shall be
applied in accordance with Section 2.7(a); provided, that prepayments made
pursuant to Section 2.15 shall be applied in accordance with such Section. Each
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.7(b). All payments (including prepayments) to be made
by the Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in immediately available
funds not later than 1:00 P.M. on the date when due. All amounts owing under
this Credit Agreement are payable in Dollars; provided, however, that the
principal of, and interest on, any Revolving Loan

-45-



--------------------------------------------------------------------------------



 



denominated in any Alternative Currency (except as otherwise provided in Section
2.9), breakage costs relating to, and participations in, and reimbursements of
drawings under Letters of Credit denominated in, any Alternative Currency, shall
only be payable in such Alternative Currency. In addition, the cash
collateralization of outstanding Letters of Credit denominated in any
Alternative Currency (when required under this Credit Agreement) shall be in
such Alternative Currency. The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on EURIBOR/LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension. If any payment on a EURIBOR/LIBOR Rate Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Credit Agreement to the contrary, after the Commitments
shall have been terminated and the Loans and all other amounts under this Credit
Agreement shall have become due and payable in accordance with the terms of
Section 7.2 hereof, all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or any other
amounts outstanding hereunder shall be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
hereunder;
     SECOND, to payment of any fees owed to the Administrative Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Credit Party Obligations owing to
such Lender;
     FOURTH, to the payment of all accrued fees and interest;
     FIFTH, to the payment of the outstanding principal amount of the Loans and
the payment or cash collateralization of the outstanding LOC Obligations;
     SIXTH, to all other Credit Party Obligations and other obligations due and
payable hereunder or otherwise and not repaid pursuant to clauses “FIRST”
through “FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

-46-



--------------------------------------------------------------------------------



 



In carrying out the foregoing: (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion of the then outstanding Loans and
LOC Obligations held by such Lender) of amounts available to be applied pursuant
to clauses ”THIRD,” “FOURTH,” “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit, and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 2.12(b).
     Section 2.13. Non-Receipt of Funds by the Administrative Agent.
     (a) Except as provided in Section 2.13(d), unless the Administrative Agent
shall have been notified in writing by a Lender prior to the date a Loan is to
be made by such Lender (which notice shall be effective upon receipt) that such
Lender does not intend to make the proceeds of such Loan available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Initial Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of
Borrowing, and (ii) from a Lender at the Federal Funds Effective Rate with
respect to Loans denominated in Dollars and at the Alternative Base Rate with
respect to Loans denominated in any Alternative Currency.
     (b) Except as provided in Section 2.13(d), unless the Administrative Agent
shall have been notified in writing by the Borrower, prior to the date on which
any payment is due from it hereunder (which notice shall be effective upon
receipt) that the Borrower does not intend to make such payment, the
Administrative Agent may assume that such Borrower has made such payment when
due, and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to each Lender on such payment date an
amount equal to the portion of such assumed payment to which such Lender is
entitled hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender. If such amount is repaid to the
Administrative Agent on a date after the date such amount was made

-47-



--------------------------------------------------------------------------------



 



available to such Lender, such Lender shall pay to the Administrative Agent on
demand interest on such amount in respect of each day from the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate with respect to Loans denominated in Dollars and at
the Alternative Base Rate with respect to Loans denominated in any Alternative
Currency.
     (c) A certificate of the Administrative Agent submitted to the Initial
Borrower or any Lender with respect to any amount owing under this Section 2.13
shall be conclusive in the absence of manifest error.
     (d) On the date of any borrowing of a Revolving Loan in any Alternative
Currency, the Administrative Agent shall make available to the applicable
Borrower the proceeds of such borrowing only upon actual receipt by the
Administrative Agent from each Lender of such Lender’s pro rata portion of such
borrowing in such Alternative Currency. On the date that any payment of the
principal of or interest on any Revolving Loan denominated in any Alternative
Currency is due, the Administrative Agent shall make available to each Lender
such Lender’s pro rata portion of such payment only upon actual receipt by the
Administrative Agent from the Borrower of such payment.
     Section 2.14. Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining EURIBOR and/or LIBOR for any Currency for any Interest Period, or
(b) the Required Lenders shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that EURIBOR and/or the LIBOR
Rate does not adequately and fairly reflect the cost to such Lenders of funding
EURIBOR/LIBOR Rate Loans that the Borrower has requested during such Interest
Period, the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Initial Borrower, and the Lenders at
least two Business Days prior to the first day of such Interest Period. Unless
the Initial Borrower shall have notified the Administrative Agent upon receipt
of such telephone notice that it wishes to rescind or modify the request
regarding such EURIBOR/LIBOR Rate Loans, any Loans that were requested to be
made as EURIBOR/LIBOR Rate Loans shall be made as Alternate Base Rate Loans in
the applicable Currency and any Loans that were requested to be converted into
or continued as EURIBOR/LIBOR Rate Loans shall remain as or be converted into
Alternate Base Rate Loans in the applicable Currency. Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, EURIBOR/LIBOR Rate Loans for the Interest
Periods so affected.
     Section 2.15. Illegality.
     Notwithstanding any other provision of this Credit Agreement, if the
adoption of or any change in any requirement of Applicable Law or in the
interpretation or application thereof by the relevant Governmental Authority to
any Lender shall make it unlawful for such Lender or its

-48-



--------------------------------------------------------------------------------



 



EURIBOR/LIBOR Lending Office to make or maintain EURIBOR/LIBOR Rate Loans in any
Currency as contemplated by this Credit Agreement or to obtain in the interbank
eurodollar market through its EURIBOR/LIBOR Lending Office the funds with which
to make such Loans, (a) such Lender shall promptly notify the Administrative
Agent and the Initial Borrower thereof, (b) the commitment of such Lender
hereunder to make or continue EURIBOR/LIBOR Rate Loans in such Currency shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as EURIBOR/LIBOR Rate Loans, if
any, shall be converted on the last day of the Interest Period for such Loans or
within such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section 2.15 including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its EURIBOR/LIBOR Rate Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by such Lender, through the Administrative Agent, to the
Initial Borrower shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its EURIBOR/LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section 2.15; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender to be material.
     Section 2.16. Requirements of Law.
     (a) If the adoption of or any change in any requirement of Applicable Law
or in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:
          (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit, any participation therein or any application
relating thereto, any EURIBOR/LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of EURIBOR or
the LIBOR Rate hereunder; or
          (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining EURIBOR/LIBOR Rate Loans or the Letters of Credit or the
participations therein or to reduce any amount receivable hereunder or under any
Note, then, in any such case, the

-49-



--------------------------------------------------------------------------------



 



Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender reasonably deems to be material as determined by
such Lender with respect to its EURIBOR/LIBOR Rate Loans or Letters of Credit.
     (b) Without prejudice to paragraph (a) (but without double-counting), if
and so long as any Lender is required by (i) the Bank of England or any other
monetary or other authority of the United Kingdom or (ii) the European Central
Bank to make special deposits, to maintain reserve asset ratios or to pay fees,
in each case in respect of such Lender’s EURIBOR/LIBOR Rate Loans, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on each of such Loans, additional interest on such Loan at a rate per annum
equal to the Mandatory Cost Rate.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 2.16 submitted by such Lender, through the Administrative Agent, to the
Initial Borrower shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its Domestic Lending Office or EURIBOR/LIBOR Lending Office, as the case may be)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section 2.16; provided, however, that such efforts shall
not cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender to be material.
     (d) If any Lender shall have reasonably determined that the adoption of or
any change in any requirement of Applicable Law regarding capital adequacy or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section 2.16 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Initial Borrower shall be conclusive absent
manifest error.
     (e) The agreements in this Section 2.16 shall survive the termination of
this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.
     Section 2.17. Indemnity.

-50-



--------------------------------------------------------------------------------



 



     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. In addition, the Borrower agrees to indemnify and hold each Lender
harmless from any loss, cost or expense which such Lender may sustain or incur
as a result or consequence of (a) the payment of any LOC Obligation denominated
in Alternative Currency on a date other than the due date thereof or (b) the
payment of any Credit Party Obligation denominated in Alternative Currency in a
different Currency. A certificate as to any additional amounts payable pursuant
to this Section 2.17 submitted by any Lender, through the Administrative Agent,
to the Initial Borrower (which certificate must be delivered to the
Administrative Agent within thirty (30) days following such default, prepayment
or conversion) shall be conclusive in the absence of manifest error. The
agreements in this Section 2.17 shall survive termination of this Credit
Agreement and payment of the Notes and all other amounts payable hereunder.
     Section 2.18. Taxes.
     (a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Credit
Agreement or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent as soon as practicable
after the date the payment of any Taxes is due pursuant to Applicable Law
certified copies (to the extent reasonably available and required by law) of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.
     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Initial Borrower
and the

-51-



--------------------------------------------------------------------------------



 



Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(c) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (or
successor forms) certifying such Lender’s entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Credit Agreement and under any Note, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, Internal Revenue Service
Form W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above, or (A) a
certificate substantially in the form of Exhibit L (any such certificate, a
“2.18 Certificate”), and (B) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) certifying such
Lender’s entitlement to an exemption from United States withholding tax with
respect to payments of interest to be made under this Credit Agreement and under
any Note. In addition, each Lender agrees that it will deliver upon the Initial
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note. Notwithstanding anything to the contrary
contained in Section 2.18(a), but subject to the immediately succeeding
sentence, (1) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. federal income tax purposes to the extent that such Lender
has not provided to the Initial Borrower U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding, and
(2) the Borrower shall not be obligated pursuant to Section 2.18(a) hereof to
gross-up payments to be made to a Lender in respect of Taxes imposed by the
United States if (I) such Lender has not provided to the Initial Borrower the
Internal Revenue Service Forms required to be provided to the Initial Borrower
pursuant to this Section 2.18(b), or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
Forms do not establish a complete exemption from withholding of such Taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 2.18, the Borrower agrees to pay additional amounts
and to indemnify each Lender in the manner set forth in Section 2.18(a) (without
regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes after the
Closing Date in any Applicable Law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.
     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or EURIBOR/LIBOR Lending Office,
as the case

-52-



--------------------------------------------------------------------------------



 



may be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section 2.18; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
     (d) If the Borrower pays any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position,
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Initial Borrower an amount that such Lender reasonably determines is equal to
the net tax benefit obtained by such Lender as a result of such payment by the
Borrower. In the event that no refund or credit is obtained with respect to the
Borrower’s payments to such Lender pursuant to this Section 2.18, then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments. Nothing contained in this
Section 2.18 shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.18 to the Borrower or any other party.
     (e) The agreements in this Section 2.18 shall survive the termination of
this Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.
     Section 2.19. Indemnification; Nature of Issuing Lender’s Duties.
     (a) In addition to its other obligations under Section 2.3, the Borrower
hereby agrees to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit, or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).
     (b) As between the Borrower and the Issuing Lender and each Lender, the
Borrower shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof. Neither the Issuing Lender nor any Lender
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of

-53-



--------------------------------------------------------------------------------



 



a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender or any Lender, including, without limitation,
any Government Acts. None of the above shall affect, impair, or prevent the
vesting of the Issuing Lender’s rights or powers hereunder.
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.
     (d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender and the Lenders to enforce any right, power or benefit under this Credit
Agreement.
     (e) Notwithstanding anything to the contrary contained in this
Section 2.19, the Borrower shall have no obligation to indemnify the Issuing
Lender or any Lenders in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.
     Section 2.20. Extension of Commitment Termination Date.
     Prior to the two year anniversary of the Closing Date, Initial Borrower may
extend the Commitment Termination Date to a date that is not later than twelve
(12) months after the then-effective Commitment Termination Date, no more than
one time, upon: (a) delivery of a Facility Extension Request in the form
attached hereto as Exhibit M (the “Facility Extension Request”) to
Administrative Agent; (b) payment to Administrative Agent for the benefit of the
Lenders of a facility extension fee equal to twenty basis points (0.20%) on the
then-existing Committed Amount (i.e., 0.20% times the Committed Amount); and
(c) payment by Borrower of all fees and

-54-



--------------------------------------------------------------------------------



 



expenses to Administrative Agent and the Lenders to the extent then due. Such
extension shall be evidenced by delivery of written confirmation of the same by
Administrative Agent to Initial Borrower; provided, that:
          (i) no Default or Event of Default shall have occurred and be
continuing; and
          (ii) the representations and warranties contained in this Credit
Agreement shall be true and correct on and as of the Facility Extension Request
as if made on and as of such date (or, if any such representation and warranty
is expressly stated to have been made as of a specific date, such
representations and warranties shall be true and correct as of such specific
date).
     Section 2.21. Replacement of Lenders.
     If Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Section 2.16 or Section 2.18, then Initial Borrower may within sixty
(60) days thereafter designate another bank or financial institution which is
acceptable to Agent in its reasonable discretion (such other bank or financial
institution being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Credit Agreement (all such
amounts shall only be payable in the Currency in which they are owed under this
Agreement), and to assume all the obligations of such Lender hereunder, and,
upon such purchase and assumption (pursuant to a Commitment Transfer
Supplement), such Lender shall no longer be a party hereto or have any rights
hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrower hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder. Nothing in this Section 2.21 shall be deemed to relieve Borrower of
its obligation to pay additional amounts to any Lender pursuant to Section 2.16
or Section 2.18.
     Section 2.22. Additional Limitations on CSF as Borrower. Notwithstanding
anything to the contrary contained in this Agreement (but subject to
Section 2.3(h)), in no event shall any Revolving Loan or Letter of Credit
denominated in Dollars be issued to, or for the account of, CSF and in no event
shall any Revolving Loan or Letter of Credit be issued to, or for the account
of, CSF if the Guaranty Agreement is not in full force and effect with respect
to the Initial Borrower and CSI.
     Section 2.23. Several Liability of the Borrower. Without limiting the
obligations of the Initial Borrower or CSI as a guarantor under the Guaranty
Agreement or of CSF as a Guarantor under the Guaranty in Article X hereof, each
Borrower shall be severally (and not jointly) liable for any and all of the
Revolving Loans made directly to it as a Borrower, and Letters of Credit issued
for the actual account of it as a Borrower.

-55-



--------------------------------------------------------------------------------



 



     Section 2.24. Currency Conversion of Loans. Except as otherwise provided in
Section 2.9, in no event shall the Currency in which any outstanding Alternate
Base Rate Loan or EURIBOR/LIBOR Rate Loan is denominated be changed or converted
into another Currency (including, without limitation, if any such Loan is
converted to an Alternate Base Rate Loan or LIBOR Rate Loan pursuant to
Section 2.10).
ARTICLE III
CONDITIONS PRECEDENT
     Section 3.1. Conditions to Closing.
     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Loans, and the Issuing Lender to issue Letters
of Credit on the Closing Date is subject to, the satisfaction of the following
conditions precedent:
     (a) Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, executed by
a duly authorized officer of each party hereto, (ii) a Note, for the account of
each Lender that requests a Note, (iii) for the account of the Swingline Lender,
the Swingline Note, and (iv) counterparts of any other Credit Document, executed
by the duly authorized officers of the parties thereto.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
          (i) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its incorporation or formation, as the
case may be.
          (ii) Resolutions. Copies of resolutions of the board of directors or
other comparable managing body of each Credit Party approving and adopting the
Credit Documents, the transactions contemplated therein and authorizing
execution and delivery thereof, certified by an officer or the managing member
of such Credit Party as of the Closing Date to be true and correct and in force
and effect as of such date.
          (iii) Bylaws. A copy of the bylaws and/or operating agreement of each
Credit Party certified by an officer or managing member of such Credit Party as
of the Closing Date to be true and correct and in force and effect as of such
date.
          (iv) Good Standing. Copies of certificates of good standing, existence
or its equivalent with respect to each Credit Party certified as of a recent
date by the appropriate governmental authorities of the state of incorporation
or formation, as the case may be, and each other state in which such Credit
Party is qualified to do business.
          (v) Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary pursuant to the Secretary
Certificate

-56-



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit D (“Secretary’s Certificate”) to be true
and correct as of the Closing Date, in form and substance satisfactory to
Administrative Agent.
     (c) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
(i) searches of UCC filings in the jurisdiction of the chief executive office
and state of incorporation of each Credit Party and each jurisdiction where
Credit Party’s personal property is located; and (ii) copies of the financing
statements on file in such jurisdictions.
     (d) Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion of counsel for each Credit Party from Hogan and Hartson LLP dated the
Closing Date and addressed to the Administrative Agent and the Lenders in form
and substance satisfactory to Administrative Agent.
     (e) Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to Section 2.5 and any fee or commitment letter.
     (f) Litigation. There shall not exist any pending or threatened litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to any Credit Party or any of their Subsidiaries, this Credit Agreement
and the other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date which could reasonably be
expected to result in a Material Adverse Effect.
     (g) Government Consent. The Administrative Agent shall have received
evidence that all governmental, shareholder and material third party consents
and approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained.
     (h) Compliance with Laws. The Loans and other transactions contemplated
hereby shall be in compliance with all Applicable Laws and regulations
(including all applicable securities and banking laws, rules and regulations).
     (i) Bankruptcy. There shall be no Insolvency Proceedings with respect to
any Credit Party or any of their Subsidiaries.
     (j) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 5.1
hereof, each in form and substance satisfactory to it.
     (k) No Material Adverse Change. Since December 31, 2005, there has been no
Material Adverse Change with respect to the Borrower and its Subsidiaries taken
as a whole.
     (l) Financial Condition Certificate. The Administrative Agent shall have
received a certificate, substantially in the form of Exhibit G (“Solvency
Certificate”) and certified as accurate by a Responsible Officer, demonstrating
compliance by the

-57-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries as of the Closing Date with the financial
covenants contained in Section 5.32 hereof.
     (m) Officer’s Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of each Credit Party as of the
Closing Date stating that (i) no action, suit, investigation or proceeding is
pending or, to the knowledge of each such Credit Party, threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
the Credit Parties or the transactions contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could reasonably be expected to
have a Material Adverse Effect, and (ii) immediately after giving effect to this
Credit Agreement (including the initial Loans hereunder), the other Credit
Documents, and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists, and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects.
     (n) Borrower Information Certificate. The Administrative Agent shall have
received a certificate substantially in the form of Exhibit K (“Borrower
Information Certificate”), for benefit of itself and the Lenders, provided by
each Credit Party that sets forth information required by the PATRIOT Act
including, without limitation, the identity of each Credit Party, the name and
address of each Credit Party and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify each Credit Party
in accordance with the PATRIOT Act.
     (o) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
     Section 3.2. Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein or which are contained in any certificate furnished
at any time under or in connection herewith shall be true and correct on and as
of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date, in which case, such
representations and warranties shall be true and correct as of such earlier
date).
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.

-58-



--------------------------------------------------------------------------------



 



     (c) Compliance with Covenants. Immediately after giving effect to the
making of any such Extension of Credit, each Credit Party is in compliance with
each of the covenants set forth herein.
     (d) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans, plus outstanding Swingline Loans, plus LOC Obligations shall not exceed
the Committed Amount then in effect, (ii) the LOC Obligations shall not exceed
the LOC Committed Amount, (iii) the Swingline Loans shall not exceed the
Swingline Committed Amount, and (iv) the aggregate principal amount of
outstanding Revolving Loans denominated in any Alternative Currency plus LOC
Obligations denominated in any Alternative Currency shall not exceed the
Alternative Currency Sub-Limit. For purposes of completing the calculations set
forth in this Section 3.2(d), Revolving Loans and LOC Obligations denominated in
Alternative Currencies shall be redenominated in Dollars in an amount equal to
the Dollar Equivalent thereof.
     (e) Additional Conditions to Revolving Loans. If such Loan is made pursuant
to Section 2.1, all applicable conditions set forth in such Section shall have
been satisfied.
     (f) Additional Conditions to Letters of Credit. If such Extension of Credit
is made pursuant to Section 2.3, all applicable conditions set forth in such
Section shall have been satisfied.
     (g) Material Adverse Change. There shall have been no Material Adverse
Change to the Credit Parties and their Subsidiaries taken as whole.
     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute a representation
and warranty by each Credit Party as of the date of such Extension of Credit
that the applicable conditions in paragraphs (a) through (g) of this Section 3.2
have been satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Credit Agreement and to make the
Extension of Credit herein provided for, each of the Credit Parties hereby
represents and warrants to the Administrative Agent and to each Lender that:
     Section 4.1. Existence and Power. Each of the Credit Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, except for such jurisdictions where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect, and (c) has all
organizational powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted, except for
those licenses, permits or other approvals, the absence of which could not
reasonably be expected to have a Material Adverse Effect.

-59-



--------------------------------------------------------------------------------



 



     Section 4.2. Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Credit Party of
the Credit Documents to which each such Credit Party is a party (a) are within
each such Credit Party’s organizational powers, (b) have been duly authorized by
all necessary organizational action, (c) require no action by or in respect of,
or filing with, any governmental body, agency or official, (d) do not contravene
any provision of any Applicable Law or regulation or of the organizational
documents of each Credit Party or of any judgment, injunction, order, decree, or
constitute a default under any material agreement binding upon the Credit
Parties or any of their Subsidiaries, and (e) do not result in the creation or
imposition of any Lien on any asset of the Credit Parties or any of their
Subsidiaries.
     Section 4.3. Binding Effect. This Credit Agreement constitutes a valid and
binding agreement of each Credit Party enforceable in accordance with its terms,
and the Notes and the other Credit Documents, when executed and delivered in
accordance with this Credit Agreement, will constitute valid and binding
obligations of the Credit Parties enforceable in accordance with their
respective terms, provided that the enforceability hereof and thereof is subject
in each case to general principles of equity and to Insolvency Laws.
     Section 4.4. Financial Information. (a) The consolidated balance sheet of
the Initial Borrower and its Consolidated Subsidiaries (including Unrestricted
Subsidiaries) as of December 31, 2005 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended,
reported on by a Big 4 Accounting Firm, copies of which have been delivered to
each of the Lenders, fairly present, in conformity with GAAP, the consolidated
financial position of the Initial Borrower and its Consolidated Subsidiaries
(including Unrestricted Subsidiaries) as of such dates and their consolidated
results of operations and cash flows for such periods stated.
     (b) Since December 31, 2005 there has been no event, act, condition or
occurrence which has had or could reasonably be expected to have a Material
Adverse Effect.
     Section 4.5. Litigation. There is no investigation, action, suit or
proceeding pending, or to the knowledge of the Credit Parties threatened,
against or affecting any Credit Party or any Subsidiary (including Unrestricted
Subsidiaries) of a Credit Party before any court or arbitrator or any
governmental body, agency or official which could reasonably be expected to have
a Material Adverse Effect or which purports to affect the validity or
enforceability of the Credit Documents.
     Section 4.6. Compliance with ERISA. (a) The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and have not incurred any liability to the PBGC or a Plan under Title
IV of ERISA.
     (b) Neither the Borrower nor any member of the Controlled Group is or ever
has been obligated to contribute to any Multiemployer Plan.

-60-



--------------------------------------------------------------------------------



 



     (c) The assets of Borrower or any Subsidiary do not and will not constitute
“plan assets,” within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Credit Agreement, and the borrowing and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the Code.
     Section 4.7. Taxes. There have been filed on behalf of the Borrower and its
Subsidiaries all Federal tax returns and, to the Borrower’s knowledge all state
and local income, excise, property and other tax returns which are required to
be filed by them and all taxes due pursuant to such returns or pursuant to any
assessment received by or on behalf of the Borrower or any Subsidiary have been
paid prior to becoming delinquent (other than taxes currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Borrower). The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.
     Section 4.8. Subsidiaries. Each of the Borrower’s Subsidiaries (including
Unrestricted Subsidiaries) (a) is an entity duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, except as could not reasonably be expected to have a Material
Adverse Effect, (b) is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, except
for such jurisdictions where the failure to qualify could not reasonably be
expected to have a Material Adverse Effect, and (c) has all organizational
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted except those licenses,
permits or other approvals, the absence of which could not reasonably be
expected to have a Material Adverse Effect. As of the date hereof, the Borrower
has no Subsidiaries except those Subsidiaries listed on Schedule 4.8, which
accurately sets forth each such Subsidiary’s complete name and jurisdiction of
incorporation.
     Section 4.9. Investment Company Act. None of the Credit Parties is (i) an
“investment company” or a company controlled by an “investment company” that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act, or (ii) a person qualifying for treatment as a
“regulated investment company” under the Code.
     Section 4.10. [Reserved]
     Section 4.11. Ownership of Property. Each Credit Party and each of their
Subsidiaries has title to its properties sufficient for the conduct of its
business.
     Section 4.12. No Default. None of the Credit Parties nor any of their
respective Subsidiaries is in default under or with respect to any agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound which could reasonably be expected to have a Material Adverse
Effect. No event has occurred and is continuing and no condition exists, or
would result from the Extension of Credit or from the application of the
proceeds therefrom, which constitutes a Default or Event of Default.
     Section 4.13. Full Disclosure.

-61-



--------------------------------------------------------------------------------



 



     (a) None of the factual information (other than projections) heretofore
furnished (including any information furnished in public filings) in writing by
any Credit Party for purposes of or in connection with this Credit Agreement
contains any untrue statement of a material fact, or when taken together with
all other written information so furnished omits to state any material fact
necessary to make any information not materially misleading.
     (b) Any projections heretofore furnished by the Borrower to the
Administrative Agent for purposes of or in connection with the Credit Agreement
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of the delivery, the
Borrower’s best estimate of its future financial performance.
     (c) Each Credit Party has disclosed to the Lenders in writing any and all
facts which are reasonably likely to have a Material Adverse Effect.
     Section 4.14. Environmental Matters. Except as could not reasonably be
expected to have a Material Adverse Effect:
     (a) None of the Credit Parties nor any of their Subsidiaries (including
Unrestricted Subsidiaries) is subject to any Environmental Liability and none of
the Credit Parties or any their Subsidiaries (including Unrestricted
Subsidiaries) has been designated as a potentially responsible party under
CERCLA. None of the Properties has been identified on any current or proposed
(i) National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list, or
(iii) any list arising from a state statute similar to CERCLA.
     (b) No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of any Credit Party, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business in compliance with all applicable
Environmental Requirements.
     (c) Each Credit Party and each of their Subsidiaries (including
Unrestricted Subsidiaries) and Affiliates, has procured all Environmental
Authorizations necessary for the conduct of its business, and is in compliance
with all Environmental Requirements in connection with the operation of the
Properties and the Credit Parties, and each of their respective Subsidiary’s
(including Unrestricted Subsidiaries) and Affiliate’s, respective businesses.
     Section 4.15. Compliance with Laws. Each Credit Party and each Subsidiary
(including Unrestricted Subsidiaries) of the Credit Parties is in compliance
with all Applicable Laws, including, without limitation, all Environmental Laws
except in such instances in which failure

-62-



--------------------------------------------------------------------------------



 



to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     Section 4.16. Capital Stock. All Capital Stock, debentures, bonds, notes
and all other securities of the Credit Parties and their Subsidiaries presently
issued and outstanding are validly issued in accordance with all Applicable
Laws, including, but not limited to, the “Blue Sky” laws of all applicable
states and the federal securities laws. As of the Closing Date the issued shares
of Capital Stock of each Credit Party’s respective Wholly Owned Subsidiaries are
owned by the Credit Parties free and clear of any Lien or adverse claim except
for Liens described on Schedule 4.16.
     Section 4.17. Margin Stock. None of the Credit Parties or any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
“purchasing” or “carrying” any Margin Stock. The Credit Parties do not own any
Margin Stock, and no portion of the proceeds of any Loan hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Debt that was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
might cause any portion of such proceeds to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Board of Governors of the
Federal Reserve System. The Credit Parties will not take or permit to be taken
any action that might cause any Credit Document to violate any regulation of the
Board of Governors of the Federal Reserve System.
     Section 4.18. Insolvency. After giving effect to the execution and delivery
of the Credit Documents and the Extension of Credit under this Credit Agreement,
none of the Credit Parties will be “insolvent,” within the meaning of such term
as defined in the Bankruptcy Code or Section 2 of the Uniform Fraudulent
Transfer Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
     Section 4.19. Available Unpledged Assets. The information contained in the
Monthly Report delivered pursuant to Section 5.2(b) is an accurate and complete
listing in all material respects of all Qualified Available Unpledged Assets,
and the information contained therein with respect to the identity of such
Qualified Available Unpledged Assets and the amounts owing thereunder is true
and correct in all material respects. The Borrower owns and has good and
marketable title to the Qualified Available Unpledged Assets and each such
Qualified Available Unpledged Asset and the Related Property is free and clear
of any Lien of any Person (other than Permitted Liens).
     Section 4.20. Labor Matters. There are no significant strikes, lockouts,
slowdowns or other labor disputes against the Credit Parties pending or, to the
knowledge of the Credit Parties, threatened. The hours worked by and payment
made to employees of the Credit Parties and each Subsidiary of the Credit
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state or foreign law dealing with such matters, except in
such instances in which the failure to comply therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

-63-



--------------------------------------------------------------------------------



 



     Section 4.21. Patents, Trademarks, Etc. To the best of their knowledge, the
Credit Parties and each Subsidiary of the Credit Parties owns, or is licensed to
use, all patents, trademarks, trade names, copyrights, technology, know-how and
processes, service marks and rights with respect to the foregoing that are
(a) necessary for the conduct of their respective businesses as currently
conducted, and (b) material to the businesses, financial condition, operations,
or properties, of the Credit Parties and their Subsidiaries taken as a whole. To
the Credit Parties knowledge, the use of such patents, trademarks, trade names,
copyrights, technology, know-how, processes and rights with respect to the
Credit Parties and their Subsidiaries, does not infringe on the rights of any
Person in any manner which could reasonably be expected to cause a Material
Adverse Effect.
     Section 4.22. Tax Shelter Regulations. Borrower does not intend to treat
the Loans and advances and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event Borrower determines to take any action inconsistent with such
intention, it will promptly notify Administrative Agent thereof. If Borrower so
notifies Administrative Agent, Borrower acknowledges that one or more of the
Lenders may treat its Revolving Loans and/or its interest in Swingline Loans as
part of a transaction that is subject to Treasury Regulation 301.6112-1, and
that such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.
     Section 4.23. All Consents Required. All approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
(if any) required in connection with the due execution, delivery and performance
by the Credit Parties of this Credit Agreement and any Credit Document to which
the Credit Parties are a party, have been obtained.
     Section 4.24. Selection Procedures. No procedures believed by the Credit
Parties to be adverse to the interests of the Administrative Agent and the
Lenders were utilized by the Credit Parties in identifying and/or selecting the
Investments that are part of the Available Unpledged Assets and Qualified
Available Unpledged Assets; it being understood that the selection procedures
used by the Credit Parties for the inclusion of Investments in one or more of
its Securitization Transactions or other financing facilities and which are
solely intended to obtain the most beneficial advance rates thereunder and/or
otherwise maximize the efficiency of such facilities shall not be deemed to be
adverse procedures for the purposes of this Section.
     Section 4.25. [Reserved].
     Section 4.26. Credit and Collection Policy; Residential Mortgage Policies
and Procedures. The copy of the Residential Mortgage Policies and Procedures and
the Credit and Collection Policy, attached hereto as Schedule 1.1(a) and
Schedule 4.26, respectively, are true, complete and accurate as of the Closing
Date. Since the date hereof, there have been no material changes in any Credit
and Collection Policy or the Residential Mortgage Policies and Procedures other
than in accordance with this Credit Agreement. Since December 31, 2005, no
Material Adverse Change has occurred in the overall rate of collection of the
Investment Loans and Investments in Equity Instruments, and Borrower has at all
times complied in all material respects and to the extent applicable with the
Credit and Collection Policy with respect to each Investment Loan and each
Investment in Equity Instruments.

-64-



--------------------------------------------------------------------------------



 



     Section 4.27. Compliance with OFAC Rules and Regulations. None of the
Borrower, any Subsidiary (including Unrestricted Subsidiaries) of the Borrower,
any Guarantor, or, to the Borrower’s knowledge, any Affiliate of the Borrower or
any Guarantor (i) is a Sanctioned Person, or (ii) derives any of its operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in or make
any payments to, a Sanctioned Person or a Sanctioned Entity.
     Section 4.28. REIT Status. The Initial Borrower (a) operates its business
so as to satisfy all requirements necessary to qualify as a REIT, and will not
intentionally take any action that will cause Initial Borrower to fail to so
qualify; (b) maintains adequate records so as to comply with all record-keeping
requirements relating to its qualification as a REIT as required by the Code and
applicable regulations of the Department of Treasury promulgated thereunder and
will properly prepare and timely file with the Internal Revenue Service all
returns and reports required thereby to qualify as a REIT; and (c) requested or
will timely request from its shareholders all information required by the Code
and applicable regulations of the Department of Treasury promulgated thereunder
to qualify as a REIT.
ARTICLE V
COVENANTS
     Each Credit Party hereby covenants and agrees that, on the Closing Date,
and thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations under the Credit Documents, together with interest,
Commitment Fees and all other amounts owing to the Agent or any Lender
hereunder, are paid in full:
     Section 5.1. Financial Statements.
     Initial Borrower shall furnish to the Administrative Agent and each of the
Lenders:
     (a) Annual Financial Statements. As soon as available, but in any event
within ten (10) days of the date the Initial Borrower is required to file its
Form 10-K with the SEC (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision thereto or otherwise), a copy of the consolidated and
consolidating balance sheet of the Initial Borrower and its Consolidated
Subsidiaries (including Unrestricted Subsidiaries) as at the end of such Fiscal
Year and the related consolidated and consolidating statements of income, cash
flows and retained earnings of the Initial Borrower and its Consolidated
Subsidiaries (including Unrestricted Subsidiaries) for such year, audited by a
Big 4 Accounting Firm, setting forth in each case in comparative form the
figures for the preceding Fiscal Year, reported on without a “going concern” or
like qualification, exception or assumption, or qualification or assumption
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;

-65-



--------------------------------------------------------------------------------



 



     (b) Quarterly Financial Statements. As soon as available and in any event
within ten (10) days of the date the Initial Borrower is required to file its
Form 10-Q with the SEC (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision thereto or otherwise), a company-prepared consolidated and
consolidating balance sheet of the Initial Borrower and its Consolidated
Subsidiaries (including Unrestricted Subsidiaries) as at the end of such period
and related company-prepared consolidated and consolidating statements of
income, cash flows and retained earnings for the Initial Borrower and its
Consolidated Subsidiaries (including Unrestricted Subsidiaries) for such
quarterly period and for the portion of the Fiscal Year ending with such period,
in each case setting forth in comparative form the figures for the corresponding
period or periods of the preceding Fiscal Year (subject to normal recurring
year-end audit adjustments) certified as to fairness of presentation, GAAP and
consistency by the Chief Financial Officer of the Initial Borrower; and
all such financial statements to fairly present in all material respects the
financial condition and results from operations of the entities and for the
periods specified and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of interim statements, to normal year-end audit
adjustments) applied consistently throughout the periods reflected therein and,
if applicable, accompanied by a description of, and an estimation of the effect
on the financial statements on account of, a change in the application of
accounting principles as provided in Section 1.3.
     Section 5.2. Certificates; Other Information.
     Initial Borrower shall furnish to the Administrative Agent and each of the
Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Exhibit H (“Compliance Certificate”) stating that
(i) such financial statements present fairly the financial position of the
Initial Borrower and its Consolidated Subsidiaries (including Unrestricted
Subsidiaries) for the periods indicated in conformity with GAAP applied on a
consistent basis, (ii) each Credit Party during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition, contained in this Credit
Agreement to be observed, performed or satisfied by it, and (iii) such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and if any Default then exists, setting
forth the details thereof and the action which the Initial Borrower is taking or
proposes to take with respect thereto, and including calculations in reasonable
detail required to indicate compliance with Sections 5.8, 5.28 and 5.32 as of
the last day of such period;
     (b) within fifteen (15) Business Days after the end of each calendar month,
a monthly report (the “Monthly Report”) signed by a Responsible Officer of the
Initial Borrower and substantially in the form of Exhibit I; and

-66-



--------------------------------------------------------------------------------



 



     (c) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.
     Section 5.3. Payment of Taxes and Other Obligations.
     The Credit Parties will, and will cause each of their Subsidiaries
(including Unrestricted Subsidiaries) to pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be,
(subject, where applicable, to specified grace periods) all (a) Federal taxes,
and (b) promptly upon obtaining knowledge thereof, all state and local taxes,
assessments and governmental charges the nonpayment of which could reasonably be
expected to result in a material liability or asset impairment, and any
additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such taxes, obligations and liabilities, except
when the amount or validity of any such taxes, obligations and liabilities is
currently being contested in good faith by appropriate proceedings and reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Credit Parties.
     Section 5.4. Notices.
     Immediately after any Credit Party becomes aware thereof give written
notice to the Administrative Agent (which shall promptly transmit such notice to
each Lender) of the occurrence of any Default or Event of Default, and promptly
(but in no event later than three (3) Business Days after a Responsible Officer
of any Credit Party obtains actual knowledge thereof) give written notice of the
following to the Administrative Agent (which shall promptly transmit such notice
to each Lender):
     (a) the occurrence of any default or event of default under any Contractual
Obligation of any of the Credit Parties or any Subsidiary which could reasonably
be expected to have a Material Adverse Effect or result in monetary liability in
excess of $10,000,000;
     (b) any litigation, or any investigation or proceeding affecting any of the
Credit Parties which, could reasonably be expected to have a Material Adverse
Effect;
     (c) any order, judgment or decree exceeding $10,000,000 having been entered
against any of the Credit Parties or any Subsidiary;
     (d) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan, or (ii) the institution of proceedings or the taking
of any other action by the PBGC or any Credit Party or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan;
     (e) any notice of any material violation received by any Credit Party from
any Governmental Authority; and

-67-



--------------------------------------------------------------------------------



 



     (f) any other development or event which could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Party proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, such Credit
Party shall specify that such notice is a Default or Event of Default notice on
the face thereof.
     Section 5.5. Inspection of Property, Books and Records.
     Each Credit Party will: (a) keep, and will cause each Subsidiary (including
Unrestricted Subsidiaries) to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities;
(b) permit, and will cause each Subsidiary (including Unrestricted Subsidiaries)
of the Credit Parties to permit, during regular business hours, upon not less
than five (5) days prior notice which notice shall not be required in the case
of a Default or an Event of Default having occurred, the Administrative Agent or
its designee, at the expense of the Borrower, to perform periodic field audits
and investigations of the Borrower and the Qualified Available Unpledged Assets,
from time to time, provided that the field audits and investigations at the
Borrower’s headquarters in Chevy Chase, Maryland shall be no more frequent than
once each Fiscal Year (in the absence of an Event of Default); and (c) permit,
and will cause each Subsidiary (including Unrestricted Subsidiaries) to permit,
representatives of the Administrative Agent and any Lender at the expense of the
Administrative Agent or such Lender, as applicable, prior to the occurrence of
an Event of Default and at the Borrower’s expense after the occurrence of an
Event of Default to visit and inspect, during regular business hours, any of
their respective properties, to examine and make abstracts from any of their
respective books and records (including computer tapes and disks) and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants. Each Credit Party agrees to
cooperate and assist in such visits and inspections; provided that such visits
and inspections shall be no more frequent than once each Fiscal Year so long as
no Event of Default shall have occurred and be continuing, and as often as may
reasonably be desired in the event that an Event of Default shall have occurred
and be continuing.
     Section 5.6. Acquisitions.
     Neither the Borrower nor any Subsidiary of the Borrower shall consummate
any Acquisition, unless (a) the line or lines of business of the Person to be
acquired are substantially the same as or related to one or more Permitted Lines
of Business, (b) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition and no less than three (3) Business Days after the date such
Acquisition is effective the Initial Borrower provides to the Administrative
Agent and Lenders pro forma financial statements confirming the Initial Borrower
will be in pro forma compliance with Section 5.32, and (c) the Person acquired
shall be (i) a Subsidiary or merged into a Subsidiary or (ii) be merged into the
Borrower immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Borrower or a Subsidiary of the
Borrower).

-68-



--------------------------------------------------------------------------------



 



     Section 5.7. Restricted Payments.
     If a Default or Event of Default specified in Section 7.1(a) or
Section 7.1(f) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Credit Party Obligations have been
accelerated pursuant to Section 7.2, the Credit Parties shall not make any
Restricted Payment.
     Section 5.8. Capital Expenditures.
     Capital Expenditures will not exceed in the aggregate in any Fiscal Year
the sum of $25,000,000; provided, however, to the extent Capital Expenditures in
any fiscal year are less than the amount permitted by this Section 5.8, such
unused amounts may be carried forward to a subsequent period.
     Section 5.9. Additional Guarantors.
Initial Borrower will cause each of its First Tier Domestic Subsidiaries and
each of its First Tier Foreign Subsidiaries, whether newly formed, after
acquired or otherwise existing, to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided that, First Tier Foreign Subsidiaries shall not be required to become a
Guarantor if it would be unlawful or would cause any material adverse tax
consequences to the Initial Borrower or such First Tier Foreign Subsidiary. In
addition, Initial Borrower shall, and shall cause CSI to, enter into the
Guaranty Agreement prior to or simultaneous with CSF becoming a Borrower
hereunder and shall maintain, and shall cause CSI to maintain, the Guaranty
Agreement in full force and effect and shall perform and observe all of the
terms and provisions of the Guaranty Agreement to be performed or observed by
it, and cause CSI to do the same, until such time as the Release Condition has
been satisfied. Upon satisfaction of the Release Condition, the Guaranty
Agreement shall be terminated and the Administrative Agent shall promptly (and
in any event within five (5) Business Days after the written request of the
Initial Borrower) execute such documents as may reasonably be requested by the
Initial Borrower to evidence such termination.
     Section 5.10. Maintenance of Unsecured Debt Rating.
     Initial Borrower shall at all times maintain a senior unsecured debt rating
by one of (a) Fitch, (b) S&P, or (c) Moody’s. In the event Initial Borrower
shall maintain one senior unsecured debt rating such rating shall at all times
be equal to or greater than (i) in the case of Fitch “BB-”, (ii) in the case of
S&P “BB-”, and (iii) in the case of Moody’s “Ba3”. In the event Initial Borrower
shall maintain two or more senior unsecured debt ratings, two of such ratings
shall at all times be equal to or greater than (i) in the case of Fitch “BB-”,
(ii) in the case of S&P “BB-”, and (iii) in the case of Moody’s “Ba3”.
     Section 5.11. Ownership of Credit Parties; Restrictions.
     The Borrower will not sell, transfer, pledge or otherwise dispose of any
Capital Stock or other equity interest in any Credit Party that is a Subsidiary
of the Initial Borrower, except that such Capital Stock or other equity interest
may be transferred to another Credit Party.

-69-



--------------------------------------------------------------------------------



 



     Section 5.12. Maintenance of Existence.
     Each Credit Party will and will cause each Subsidiary of a Credit Party,
except as otherwise permitted by Section 5.13 and 5.14, to continue to engage in
business of the same general type as any of the Permitted Lines of Business,
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
in each jurisdiction where the failure to maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     Section 5.13. Dissolution.
     None of the Credit Parties or any Subsidiary of a Credit Party shall suffer
or permit dissolution or liquidation, except (a) through corporate
reorganization, merger, asset sale or similar transaction to the extent
permitted by Section 5.14; (b) the dissolution or liquidation of Subsidiaries
which are not Credit Parties, provided that: (i) if such Subsidiary is a Wholly
Owned Subsidiary, it transfers all of its assets to a Credit Party or a Wholly
Owned Subsidiary prior to such liquidation or dissolution; (ii) such Subsidiary
has no assets at the time of such liquidation or dissolution; and
(iii) immediately after giving effect thereto no Default or Event of Default
would exist.
     Section 5.14. Consolidations, Mergers and Sales of Assets. (a) None of the
Credit Parties will, nor will they permit any Subsidiary of a Credit Party to,
consolidate or merge with or into any other Person; provided that (i) any Credit
Party may merge with another Person if (A) in the case of any Credit Party that
is organized under the laws of the United States of America or one of its
states, such Person is organized under the laws of the United States of America
or one of its states, (B) a Credit Party is the entity surviving such merger or
the surviving entity becomes a Credit Party hereunder upon the effectiveness of
such merger, and in any consolidation or merger involving the Borrower, the
Borrower shall be the surviving entity, and (C) immediately after giving effect
to such merger, no Default or Event of Default shall have occurred and be
continuing, and (ii) Subsidiaries of the Initial Borrower (which are not Credit
Parties) may merge with (1) one another or into the Initial Borrower or any
Credit Party, or (2) another Person in connection with a transaction permitted
by, and subject to the satisfaction of the conditions set forth in, Section 5.6.
     (b) None of the Credit Parties will sell or otherwise dispose of assets
except (i) any Credit Party may sell Portfolio Investments (including, but not
limited to, Investment Loans and Investments in Equity Instruments) in the
ordinary course of business, or (ii) any Credit Party may make any other
disposition so long as prior to such sale no Default or Event of Default exists
and immediately after giving effect to such sale, no Default or Event of Default
shall exist; provided that the Credit Parties shall at all times be in
compliance with Section 5.32.
     Section 5.15. Use of Proceeds.
     No Letter of Credit nor any portion of the proceeds of any Revolving Loan
or any Swingline Loan will be used by any Borrower or any Subsidiary (as
applicable) (a) directly or

-70-



--------------------------------------------------------------------------------



 



indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, or (b) for any purpose in violation of
any Applicable Law or regulation. The proceeds of the Revolving Loans shall be
used to fund Portfolio Investments made in the ordinary course of business of
any Borrower or any Subsidiary and for general corporate purposes and proceeds
of the Swingline Loans shall be used to fund Portfolio Investments made in the
ordinary course of business of any Borrower or any Subsidiary and for general
corporate purposes. Each Letter of Credit will be used by any Borrower or any
Subsidiary for the benefit of Obligors under Investment Loans and for general
corporate purposes in the ordinary course of business of the Borrower and its
Subsidiaries. The proceeds of the Revolving Loans in any Alternative Currency
shall be used by any Borrower or any Subsidiary (as applicable) solely to:
(a) satisfy obligations, denominated in such Alternative Currency, in the
ordinary course of such Person’s business; or (b) acquire Portfolio Investments;
provided, that (i) such Portfolio Investments are in the same Alternative
Currency and (ii) the issuer, in the case of equity interests, or the obligor,
in the case of debt interests, is organized or incorporated under the laws of a
jurisdiction of a Permitted Country.
     Section 5.16. Compliance with Laws.
     (a) Compliance with Laws. Each Credit Party will, and will cause each
Subsidiary (including Unrestricted Subsidiaries) and each member of the
Controlled Group to, comply with all Applicable Laws (including but not limited
to those with respect to the Investment Loans and any Related Property),
regulations and similar requirements of governmental authorities (including but
not limited to PBGC), except where the necessity of such compliance is being
contested in good faith through appropriate proceedings diligently pursued or
where failure to comply could not be expected to cause a Material Adverse
Effect.
     (b) ERISA Exemptions. No Credit Party shall permit any of its respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Code and the respective regulations promulgated thereunder.
     Section 5.17. Insurance.
     Each Credit Party will maintain, and will cause each Subsidiary of a Credit
Party to maintain (either in the name of such Credit Party or in such
Subsidiary’s own name), insurance with financially sound and reputable insurance
companies, in such amounts and against such risks as are customarily maintained
by companies of established repute engaged in the same or similar business.
     Section 5.18. Change in Fiscal Year.
     The Borrower will not change its Fiscal Year without the consent of the
Administrative Agent.
     Section 5.19. Maintenance of Property.
     Each Credit Party shall, and shall cause each Subsidiary of a Credit Party
to, maintain all of its Properties and assets necessary for the conduct of its
business in good condition, repair and

-71-



--------------------------------------------------------------------------------



 



working order, ordinary wear and tear excepted and subject to damage and
destruction due to casualty events.
     Section 5.20. Environmental Laws.
     Each Credit Party shall, and shall cause each Subsidiary (including
Unrestricted Subsidiaries) to:
     (a) Comply in all material respects with all applicable Environmental Laws
and obtain and comply in all material respects with and maintain any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings or could not reasonably be expected to have a Material Adverse
Effect.
     Section 5.21. [Reserved]
     Section 5.22. [Reserved]
     Section 5.23. Compliance with Material Contracts.
     Each Credit Party will, and will cause each Subsidiary to comply with all
Material Contracts except, in each case, to the extent failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     Section 5.24. Transactions with Affiliates.
     None of the Credit Parties nor any Subsidiary of the Credit Parties shall
enter into, or be a party to, any transaction with any Affiliate of any Credit
Party or such Subsidiary (which Affiliate is not a Credit Party or a Subsidiary
of a Credit Party), except as permitted by law and in the ordinary course of
business and pursuant to terms which are no less favorable to such Credit Party
or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person which is not an Affiliate; provided that this
Section 5.24 shall not apply to: (a) the origination, administration or
modification of an Investment Loan or an Investment in Equity Instruments;
(b) the exercise of any right or remedy in connection with an Investment Loan or
an Investment in Equity Instruments; or (c) the making of any Restricted Payment
permitted pursuant to Section 5.7.
     Section 5.25. [Reserved].
     Section 5.26. No Restrictive Agreement.

-72-



--------------------------------------------------------------------------------



 



     None of the Credit Parties will, and will not permit or cause any of their
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any restriction or encumbrance on (a) the ability of
any Credit Party and its Subsidiaries to perform and comply with their
respective obligations under the Credit Documents, (b) the ability of any
Subsidiary of any Credit Party (other than SPE Subsidiaries) to make any
dividend payments or other distributions in respect of its Capital Stock, to
repay Debt owed to any Credit Party or any other Subsidiary or to repay the
Credit Party Obligations, except with respect to transactions described in
Schedule 5.26, or (c) the ability of any Subsidiary of any Credit Party (other
than SPE Subsidiaries) to transfer any of its unencumbered assets or properties
to any Credit Party or any other Subsidiary; provided, however, that the
restriction in clause (c) above shall be limited to unencumbered assets or
properties in an amount sufficient to satisfy the Available Asset Coverage Ratio
set forth in Section 5.32(e).
     Section 5.27. Costs and Expenses.
     The Borrower shall satisfy all payment obligations under Section 9.5.
     Section 5.28. Additional Debt.
     The Borrower shall not issue, assume, create, incur or suffer to exist any
Debt, except for: (a) the Debt owed to the Lenders, the Issuing Lender and
Swingline Lender under this Credit Agreement and the Credit Documents; (b) the
Debt existing and outstanding on the Closing Date described on Schedule 5.28;
and (c) any additional Debt, provided that after giving effect to the incurrence
of any such Debt, the Initial Borrower will be in compliance with the provisions
of Section 5.32.
     Section 5.29. [Reserved].
     Section 5.30. Credit and Collection Policy.
     The Borrower will and will cause each Subsidiary of the Borrower to
(a) comply in all material respects with the Credit and Collection Policy in
regard to each Investment Loan and each Investment in Equity Instruments, and
(b) furnish to the Administrative Agent and the Lenders, prior to its effective
date, prompt notice of any material changes in the Credit and Collection Policy.
     Section 5.31. REIT Status.
     The Initial Borrower will satisfy all requirements necessary to qualify as
a REIT.
     Section 5.32. Financial Covenants.
     For so long as this Credit Agreement is in effect and thereafter until the
payment in full of the Credit Party Obligations, Initial Borrower shall not,
directly or indirectly permit:
     (a) Consolidated Debt to Stockholders Equity Less Liquid Real Estate
Assets. The ratio of the Consolidated Debt to Stockholders Equity, determined as
of the last day of each Fiscal Quarter, to exceed 6.00 to 1.00; provided,
however, such calculation shall

-73-



--------------------------------------------------------------------------------



 



exclude the effects of any Liquid Real Estate Assets that are acquired and
levered by the Initial Borrower to enable the Initial Borrower to satisfy REIT
asset and income tests.
     (b) Consolidated Debt to Stockholders Equity. The ratio of the Consolidated
Debt to Stockholders Equity, determined as of the last day of each Fiscal
Quarter, to exceed (i) 11.00 to 1.00 at the end of each Fiscal Quarter from the
Closing Date until and including the Fiscal Quarter ending December 31, 2006,
and (ii) 10.0 to 1.00 at the end of each Fiscal Quarter thereafter.
     (c) Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth to be less than (i) $1,015,000,000, plus (ii) 70% of the cumulative Net
Proceeds of Capital Stock/Conversion of Debt received at any time after
December 31, 2005.
     (d) Asset Quality. The Average Portfolio Charged-Off Ratio shall not exceed
4.00%, as determined on the last day of each Fiscal Quarter.
     (e) Available Asset Coverage Ratio. The Available Asset Coverage Ratio on
the last day of any calendar month shall not be less than 1.1 to 1.0; provided,
however, that if the Initial Borrower receives a senior unsecured debt rating of
“BBB-” (“Baa3” with respect to Moody’s) from any two of Fitch, S&P or Moody’s,
the Available Asset Coverage Ratio shall be reduced to 1.0 to 1.0; provided,
further, that the Initial Borrower shall not be required to satisfy the
Available Asset Coverage Ratio with respect to any calendar month in which the
Initial Borrower shall have a senior unsecured debt rating at the end of such
month of “BBB” (“Baa2” with respect to Moody’s) or higher from any two of Fitch,
S&P or Moody’s; provided, further, that if the Available Asset Coverage Ratio is
not required to be calculated due to an upgrade in the Initial Borrower’s senior
unsecured debt rating, then any subsequent Portfolio Investments contributed to
the Bank Subsidiary shall not exceed $25,000,000 in the aggregate during each
Fiscal Year in which such Available Asset Coverage Ratio is not required to be
tested as of the end of such Fiscal Year. For the avoidance of doubt, if the
Initial Borrower should at any time fail to maintain a senior unsecured debt
rating of “BBB” (“Baa2” with respect to Moody’s) or higher from any two of
Fitch, S&P or Moody’s, the Initial Borrower shall be required to meet the
Available Asset Coverage Ratio.
     (f) Consolidated EBIT to Interest Expense. The ratio of Consolidated EBIT,
for the preceding four quarter period, to Interest Expense of Initial Borrower
and its Consolidated Subsidiaries for the preceding four quarter period,
determined as of the last day of each Fiscal Quarter to be less than 1.35 to
1.0.
     Section 5.33. Other.
     Each Credit Party will furnish to the Administrative Agent such other
information, documents, records or reports respecting the Portfolio Investments
or the condition or operations, financial or otherwise, of the Credit Parties as
the Administrative Agent, at the request of any Lender, may from time to time
reasonably request in order to protect the interests of the Administrative Agent
or the Lender under or as contemplated by this Credit Agreement.

-74-



--------------------------------------------------------------------------------



 



ARTICLE VI
[RESERVED]
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1. Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment Default. The Borrower shall fail to pay any principal on any
Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse the Issuing Lender for any LOC Obligations when due (whether
at maturity, by reason of acceleration or otherwise) in accordance with the
terms hereof; or the Borrower shall fail to pay any interest on any Loan or Note
or any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof and such failure to pay any interest or any fee shall continue unremedied
for three (3) Business Days.
     (b) Representations and Warranties. Any representation or warranty made or
deemed made herein, or in any of the other Credit Documents or which is
contained in any certificate, document or financial or other statement furnished
at any time under or in connection with this Credit Agreement shall prove to
have been incorrect, false or misleading in any material respect on or as of the
date made or deemed made.
     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.1, 5.2, 5.4, 5.6, 5.7 through 5.15, 5.24, 5.28, 5.31 or 5.32 hereof;
or (ii) any Credit Party shall fail to comply with any other covenant contained
in this Credit Agreement or the other Credit Documents (other than as described
in Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to comply
remains uncured for thirty (30) calendar days after the earlier of (A) receipt
by such Credit Party of written notice of such violation, breach, or failure to
comply, and (B) the time at which such Credit Party knew or became aware, or
should reasonably have known or been aware, of such violation, breach, or
failure to comply.
     (d) Debt Payment Default. Any Credit Party or any Subsidiary of a Credit
Party shall default in any payment of principal of or interest on any Debt
(other than the Loans and Reimbursement Obligations) in an aggregate principal
amount equal to or greater than $17,500,000 for Borrower and any of its
Subsidiaries in the aggregate beyond any applicable grace period or cure period
(not to exceed thirty (30) days), if any, provided in the instrument or
agreement under which such Debt was created.

-75-



--------------------------------------------------------------------------------



 



     (e) Debt Acceleration. Any event or condition shall occur which results in
the acceleration of the maturity of Debt outstanding in an aggregate principal
amount equal to or greater than $17,500,000 of the Borrower and its Subsidiaries
or the mandatory prepayment (other than a mandatory prepayment required under
the applicable Debt instrument or agreement as a result of an equity or debt
issuance, disposition of assets, or casualty or condemnation event) or purchase
of such Debt by the Borrower (or its designee) or such Subsidiary of the
Borrower (or its designee) prior to the scheduled maturity thereof.
     (f) Bankruptcy Default. (i) Any Credit Party or any of their Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Credit Party or any of its Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment, or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against any Credit Party or any of
its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) any
Credit Party or any of its Subsidiaries shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii) or (iii) above; or (v) any Credit Party or any of
its Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; provided, however,
that the provisions of this clause (f) shall not apply to any special purpose
entity established solely to finance real estate assets that has an aggregate
fair market value of less than $15,000,000 at the time of any such bankruptcy,
insolvency or reorganization, and there is no Material Adverse Effect as a
result of any such bankruptcy, insolvency or reorganization.
     (g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against a Credit Party or any of its Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $17,500,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof.
     (h) ERISA Default. The Borrower or any member of the Controlled Group shall
fail to pay when due any material amount which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan

-76-



--------------------------------------------------------------------------------



 



or Plans shall be filed under Title IV of ERISA by the Borrower, any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within thirty (30) days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated.
     (i) Tax Lien. A federal tax lien shall be filed against the Borrower or any
Subsidiary of the Borrower under Section 6323 of the Code or a lien of the PBGC
shall be filed against the Borrower or any Subsidiary of the Borrower under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of twenty-five (25) days after the date of filing except when the
amount or validity of such lien is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower.
     (j) Change of Control. A Change of Control shall have occurred.
     (k) [Reserved].
     (l) [Reserved].
     (m) Failure of Credit Documents. This Credit Agreement or any other Credit
Document shall for any reason cease to be valid and binding obligations of the
Borrower and each Credit Party thereto or any Person acting by or on behalf of
any Credit Party shall deny or disaffirm such Person’s obligations under this
Credit Agreement or any other Credit Document.
     (n) The Initial Borrower is not in compliance with the senior unsecured
debt ratings set forth in Section 5.10.
     Section 7.2. Acceleration; Remedies.
     Upon the occurrence and during the continuation of an Event of Default,
then, and in any such event, (a) if such event is an Event of Default specified
in Section 7.1(f) above with respect to any Credit Party, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including without
limitation the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and the Borrower shall
immediately pay to the Administrative Agent cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to the maximum amount which may be drawn under Letters of
Credit then outstanding, and (b) if such event is any other Event of Default,
subject to the terms of Section 8.5, with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, take any or all of the
following actions: (i) by notice to the Initial Borrower declare the Commitments
to be terminated forthwith, whereupon the Commitments

-77-



--------------------------------------------------------------------------------



 



shall immediately terminate; (ii) by notice of default to the Initial Borrower
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Credit Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit in an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, to be paid in the Alternative Currency
in which such Letters of Credit were issued, whereupon the same shall
immediately become due and payable; and/or (iii) exercise on behalf of the
Lenders all of its other rights and remedies under this Credit Agreement, the
other Credit Documents and Applicable Law. Except as expressly provided above in
this Section 7.2, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Credit Parties.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.1. Appointment.
     Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. Each
Lender acknowledges that the Credit Parties may rely upon action taken by the
Administrative Agent on behalf of the Lenders hereunder. Notwithstanding any
provision to the contrary elsewhere in this Credit Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or otherwise exist against the Administrative
Agent.
     Section 8.2. Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.
     Section 8.3. Exculpatory Provisions.
     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact, Subsidiaries or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Credit Agreement

-78-



--------------------------------------------------------------------------------



 



(except for its or such Person’s own gross negligence, fraud or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in this Credit Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Credit Agreement
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of the any Credit Party.
     Section 8.4. Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless an executed Commitment
Transfer Supplement has been filed with the Administrative Agent pursuant to
Section 9.6(c) with respect to the Loans evidenced by such Note. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders, as may
be required under this Credit Agreement, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.
     (b) For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.
     Section 8.5. Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event

-79-



--------------------------------------------------------------------------------



 



that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Credit Agreement expressly requires that such action be
taken, or not taken, only with the consent or upon the authorization of the
Required Lenders, or all of the Lenders, as the case may be.
     Section 8.6. Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any other Credit
Party which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.
     Section 8.7. Indemnification.
     The Lenders agree to indemnify the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swingline Lender in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section 8.7, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes
or any Reimbursement Obligation) be imposed on, incurred by or asserted against
the Administrative Agent, the Issuing Lender or the Swingline Lender in any way
relating to or arising out of any Credit Document or any documents

-80-



--------------------------------------------------------------------------------



 



contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent, the Issuing Lender or the Swingline Lender under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as applicable,
as determined by a court of competent jurisdiction. The agreements in this
Section 8.7 shall survive the termination of this Credit Agreement and payment
of the Notes, any Reimbursement Obligation and all other amounts payable
hereunder.
     Section 8.8. The Administrative Agent in Its Individual Capacity.
     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to the Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
     Section 8.9. Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon thirty
(30) days’ prior written notice to the Initial Borrower and the Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Credit
Agreement and the other Credit Documents or if the Administrative Agent enters
or becomes subject to receivership, then the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor agent shall be approved by the Initial Borrower (such approval not to
be unreasonably withheld) so long as no Default or Event of Default has occurred
and is continuing, whereupon such successor administrative agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent effective
upon such appointment and approval, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Credit Agreement or any holders of the Notes. If
no successor Administrative Agent has accepted appointment as Administrative
Agent within thirty (30) days after the retiring Administrative Agent’s giving
notice of resignation, the retiring Administrative Agent shall have the right,
on behalf of the Lenders, to appoint a successor administrative agent, which
successor shall be approved by the Initial Borrower (such approval not to be
unreasonably withheld) so long as no Default or Event of Default has occurred
and is continuing; provided, that, such successor administrative agent has
minimum capital and surplus of at least $500,000,000. If no successor
administrative agent has accepted appointment as Administrative Agent within
sixty (60) days after the retiring Administrative Agent’s giving notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
become effective and the Lenders shall perform all duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor administrative agent as provided for above.

-81-



--------------------------------------------------------------------------------



 



After any retiring Administrative Agent’s resignation as Administrative Agent,
the indemnification provisions of this Credit Agreement and the other Credit
Documents and the provisions of this Article VIII shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement.
     Section 8.10. Other Agents.
     None of the Lenders or other Persons identified on the facing page or
signature pages of this Credit Agreement as a “syndication agent,”
“documentation agent,” “co–agent,” “book manager,” “book runner,” “lead
manager,” “arranger,” “lead arranger” or “co–arranger” shall have any right
(except as expressly set forth herein), power, obligation, liability,
responsibility or duty under this Credit Agreement other than, in the case of
such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Amendments, Waivers and Release of Collateral.
     Neither this Credit Agreement, nor any of the Notes, nor any of the other
Credit Documents, nor any terms hereof or thereof may be amended, supplemented,
waived or modified except in accordance with the provisions of this Section 9.1
nor may the Borrower or any Guarantor be released except in accordance with the
provisions of this Section 9.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Initial Borrower or any other Credit Party written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower or any other Credit Party hereunder or thereunder, or
(b) waive, on such terms and conditions as the Required Lenders may specify in
such instrument, any of the requirements of this Credit Agreement or the other
Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, waiver,
supplement, modification or release shall:
          (i) reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.9(b) which
shall be determined by a vote of the Required Lenders) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment (except for the extension of the Commitment
Termination Date pursuant to Section 2.20), in each case without the written
consent of each Lender directly affected thereby; or

-82-



--------------------------------------------------------------------------------



 



          (ii) amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders; or
          (iii) amend, modify or waive any provision of Article VIII, without
the written consent of the Administrative Agent; or
          (iv) release any Guarantor from the Guaranty hereunder or any
guarantor under the Guaranty Agreement (except as otherwise permitted by
Sections 5.9, 5.13 or 5.14), without the written consent of all the Lenders; or
          (v) cancel or forgive any amounts owing hereunder, without the written
consent of all of the Lenders affected thereby; or
          (vi) subordinate the Loans to any other Debt without the written
consent of all of the Lenders; or
          (vii) permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents without the
written consent of all of the Lenders; or
          (viii) amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of all of the Required Lenders or Lenders as
appropriate; or
          (ix) amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.12(b) without the written consent of each
Lender directly affected thereby; or
          (x) amend or modify the provisions to the Credit Documents to permit
the Borrower to obtain borrowings in currencies other than Dollars, Pounds
Sterling or Euro, without the written consent of all the Lenders affected
thereby; or
          (xi) amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender directly affected thereby;
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, or the Issuing Lender or the Swingline
Lender under any Credit Document shall in any event be effective, unless in
writing and signed by the Administrative Agent, or the Issuing Lender and/or the
Swingline Lender, as applicable, in addition to the Lenders required hereinabove
to take such action.
     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Notes. In the case of any waiver, the Borrower, the other Credit Parties,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the outstanding Loans and Notes and
other

-83-



--------------------------------------------------------------------------------



 



Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Initial Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Initial Borrower, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans as provided for hereunder; provided, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Initial Borrower and each Lender.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein,
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral (excluding cash collateral securing LOC Obligations) in the context
of a bankruptcy or insolvency proceeding.
     If, in connection with any proposed amendment, modification, supplement,
waiver or release (a “Proposed Change”) requiring the consent of all Lenders or
all affected Lenders, the consent of Required Lenders is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not a Non-Consenting Lender, at Initial
Borrower’s request, Agent may within sixty (60) days thereafter designate
another bank or financial institution which is acceptable to Agent in its
reasonable discretion (such other bank or financial institution being called a
“Replacement Lender”) to purchase the Loans of such Non-Consenting Lender and
such Non-Consenting Lender’s rights hereunder, without recourse to or warranty
by, or expense to, such Non-Consenting Lender, for a purchase price equal to the
outstanding principal amount of the Loans payable to such Non-Consenting Lender
plus any accrued but unpaid interest on such Loans and all accrued but unpaid
fees owed to such Non-Consenting Lender and any other amounts payable to such
Non-Consenting Lender under this Credit Agreement, and to assume all the
obligations of such Non-Consenting Lender hereunder, and, upon such purchase and
assumption (pursuant to a Commitment Transfer Supplement), such Non-Consenting
Lender shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Non-Consenting Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrower hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such
Non-Consenting Lender hereunder.

-84-



--------------------------------------------------------------------------------



 



     Section 9.2. Notices.
     (a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or other electronic communications as provided
below), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (i) when delivered by hand, (ii) when transmitted via
telecopy (or other facsimile device) to the number set out herein, (iii) the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (iv) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid and return receipt requested, in each case, addressed as follows in the
case of the Borrower, the other Credit Parties and the Administrative Agent, the
Domestic Lending Offices set forth on Schedule 9.2 in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:

     
The Borrower:
  CapitalSource Inc.
 
  4445 Willard Avenue
 
  Chevy Chase, MD 20815
 
  Attention: Chief Financial Officer
 
  Telecopier: (301) 841-2307
 
   
with a copy to:
  CapitalSource Inc.
 
  4445 Willard Avenue
 
  Chevy Chase, MD 20815
 
  Attention: Chief Legal Officer
 
  Telecopier: (301) 841-2380
 
   
The Guarantors:
  c/o CapitalSource Inc.
 
  4445 Willard Avenue
 
  Chevy Chase, MD 20815
 
  Attention: Chief Financial Officer
 
  Telecopier: (301) 841-2307
 
   
with a copy to:
  c/o CapitalSource Inc.
 
  4445 Willard Avenue
 
  Chevy Chase, MD 20815
 
  Attention: Chief Legal Officer
 
  Telecopier: (301) 841-2380

-85-



--------------------------------------------------------------------------------



 



     
The Administrative Agent:
  Wachovia Bank, National Association
 
  201 South College Street
 
  NC0680/CP8
 
  Charlotte, North Carolina 28288-0608
 
  Attention: Syndication Agency Services
 
  Telecopier: (704) 383-0288
 
  Telephone: (704) 374-2698
 
   
with a copy to:
  Wachovia Bank, National Association
 
  One Wachovia Center, Mail Code: NC0600
 
  Charlotte, North Carolina 28288-0608
 
  Attention: Paul Burkhart
 
  Telecopier: (704) 715-0067

provided, that, notices given by the Borrower pursuant to Section 2.1 or
Section 2.10 hereof shall be effective only upon receipt thereof by the
Administrative Agent.
     (b) Notices and other communications to the Lenders or the Administrative
Agent hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided further, that, approval of such
procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

-86-



--------------------------------------------------------------------------------



 



     Section 9.3. No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 9.4. [Reserved].
     Section 9.5. Payment of Expenses and Taxes; Indemnification.
        The Borrower agrees (a) to pay or reimburse the Administrative Agent and
WCM for all reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, negotiation, printing and execution of, and
any amendment, supplement or modification to, this Credit Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, together with the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Credit Agreement, the Notes and any other Credit Document, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and to the Lenders (including reasonable allocated costs of
in-house legal counsel of Administrative Agent), (c) on demand, to pay,
indemnify, and hold each Lender, the Administrative Agent and WCM harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Credit Documents and any
such other documents, (d) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective Affiliates and their respective
employees, agents, officers and directors, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Credit Parties or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor, and (e) to pay, indemnify, and hold
each Lender, the Administrative Agent and WCM and their Affiliates, employees,
officers and directors harmless

-87-



--------------------------------------------------------------------------------



 



from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the use, or proposed use, of proceeds
of the Loans or Letters of Credit, and (f) to pay, indemnify, and hold each
Lender, the Administrative Agent and WCM and their Affiliates, employees,
officers and directors harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever to the extent arising
from third party claims with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents (all of the foregoing, collectively, the “indemnified liabilities”);
provided, however, that the Borrower shall not have any obligation hereunder to
the Administrative Agent, WCM or any Lender with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent, WCM or such Lender, as determined by a court of competent
jurisdiction. The agreements in this Section 9.5 shall survive repayment of the
Loans, Notes, LOC Obligations and all other amounts payable hereunder.
     Section 9.6. Successors and Assigns; Participations; Purchasing Lenders.
     (a) This Credit Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Credit
Agreement or the other Credit Documents without the prior written consent of
each Lender.
     (b) Any Lender may, in the ordinary course of its business and in
accordance with Applicable Law, at any time sell to one or more banks or other
entities (each, a “Participant”) participating interests in any Loan owing to
such Lender, any Note held by such Lender, any Commitment of such Lender, or any
other interest of such Lender hereunder, in each case in minimum amounts of
$10,000,000 (or, if less, the entire amount of such Lender’s obligations,
Commitments or other interests). In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Credit Agreement to the other parties to this Credit Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Note for all purposes
under this Credit Agreement, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. No Lender shall
transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Credit Agreement or any
other Credit Document except to the extent such amendment or waiver would
(i) extend the scheduled maturity of any Loan or Note or any installment thereon
in which such Participant is participating (except in connection with the
extension of the Commitment Termination Date pursuant to Section 2.20), or
reduce the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of a Participant if such
Participant’s participation is not increased as a result thereof), or
(ii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Credit Agreement. In the case of any such
participation, the Participant shall not have any rights under this Credit
Agreement or any of the other Credit Documents

-88-



--------------------------------------------------------------------------------



 



(the Participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation; provided,
that, each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
2.18, 2.19 and 9.5 with respect to its participation in the Commitments and the
Loans outstanding from time to time; provided, further, that, no Participant
shall be entitled to receive any greater amount pursuant to such Sections than
the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.
     (c) Any Lender may, in the ordinary course of its business and in
accordance with Applicable Law, at any time, sell or assign with the consent of
the Administrative Agent and the Issuing Lender and, so long as no Default or
Event of Default has occurred and is continuing, the Initial Borrower (in each
case, which consent shall not be unreasonably withheld), to one or more
additional banks, insurance companies or other financial institutions or any
funds investing in bank loans (each, a “Purchasing Lender”), all or any part of
its rights and obligations under this Credit Agreement and the Notes in minimum
amounts of $10,000,000 (or, if less, the entire amount of such Lender’s
Commitment), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender, such transferor Lender, the Administrative Agent and, so long
as no Default or Event of Default has occurred and is continuing, the Initial
Borrower, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided, however, that consent from the Issuing
Lender shall not be required if the Purchasing Lender has a senior unsecured
debt rating from any two of S&P, Moody’s and Fitch equal to or higher than A-
(or A3 with respect to Moody’s); provided, further, that any sale or assignment
to another Lender or to an Affiliate of an existing Lender shall not require the
consent of the Administrative Agent, the Issuing Lender or the Borrower. Upon
such execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (i) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (ii) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Credit Agreement (and,
in the case of a Commitment Transfer Supplement covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Credit
Agreement, such transferor Lender shall cease to be a party hereto). Such
Commitment Transfer Supplement shall be deemed to amend this Credit Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Credit Agreement and the
Notes. On or prior to the Transfer Effective Date specified in such Commitment
Transfer Supplement, the Borrower, at its own expense, shall execute and deliver
to the Administrative Agent in exchange for the Notes delivered to the
Administrative Agent pursuant to such Commitment Transfer Supplement new Notes
to the order of such Purchasing Lender in an amount equal to the Commitment
assumed by it pursuant to such Commitment

-89-



--------------------------------------------------------------------------------



 



Transfer Supplement and, unless the transferor Lender has not retained a
Commitment hereunder, new Notes to the order of the transferor Lender in an
amount equal to the Commitment retained by it hereunder. Such new Notes shall be
dated the Closing Date and shall otherwise be in the form of the Notes replaced
thereby. The Notes surrendered by the transferor Lender shall be returned by the
Administrative Agent to the Initial Borrower marked “cancelled”.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Initial Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (e) Upon its receipt of a duly executed Commitment Transfer Supplement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender (except for any assignment by a Lender to an Affiliate of
such Lender), as agreed between them, of a registration and processing fee of
$3,500 for each Purchasing Lender listed in such Commitment Transfer Supplement
and the Notes, if any, subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement,
(ii) record the information contained therein in the Register, and (iii) unless
Initial Borrower’s consent to such assignment is not required give prompt notice
of such acceptance and recordation to the Initial Borrower.
     (f) Each Credit Party authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of a Credit Party pursuant to this Credit Agreement or which has been
delivered to such Lender by or on behalf of a Credit Party in connection with
such Lender’s credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Credit Agreement, in each case subject to Section 9.15.
     (g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for federal income
tax purposes, the respective assignee Lender shall provide to the Initial
Borrower and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a 2.18 Certificate) described in Section 2.18.
     (h) Nothing herein shall prohibit any Lender from pledging or assigning any
of its rights under this Credit Agreement (including, without limitation, any
right to

-90-



--------------------------------------------------------------------------------



 



payment of principal and interest under any Note) to any Federal Reserve Bank in
accordance with Applicable Laws.
     Section 9.7. Set-off.
     (a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to an Insolvency Event or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. The Borrowers and each
other Credit Party agrees that each Lender so purchasing a portion of another
Lender’s Loans may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender and its
Affiliates shall have the right, without prior notice to the Borrower or the
applicable Credit Party, any such notice being expressly waived by the Credit
Parties to the extent permitted by Applicable Law, upon the occurrence of any
Event of Default, to setoff and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held by or owing to such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower or any other Credit Party, or any part
thereof in such amounts as such Lender may elect, against and on account of the
Loans and other Credit Party Obligations of the Borrower and the other Credit
Parties to such Lender hereunder and claims of every nature and description of
such Lender against the Borrower and the other Credit Parties, in any Currency,
whether arising hereunder or, under any other Credit Document provided by such
Lender pursuant to the terms of this Credit Agreement, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the Borrower,
any other Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrower or any other Credit Party, or
against anyone else claiming through or against the Borrower or any other Credit
Party, or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of

-91-



--------------------------------------------------------------------------------



 



set-off shall not have been exercised by such Lender prior to the occurrence of
any Default or Event of Default. Each Lender agrees promptly to notify the
Initial Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
     Section 9.8. Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
     Section 9.9. Counterparts.
     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
     Section 9.10. Effectiveness.
     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent or, in the case of the
Lenders, shall have given to the Administrative Agent written, telecopied or
telex notice (actually received) at such office that the same has been signed
and mailed to it.
     Section 9.11. Severability.
     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 9.12. Integration.
     This Credit Agreement and the Notes, if any, represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Borrower, or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the Notes, if any.
     Section 9.13. Governing Law.
     This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in

-92-



--------------------------------------------------------------------------------



 



accordance with, the law of the State of New York without regard to conflict of
laws principles thereof (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law).
     Section 9.14. Consent to Jurisdiction and Service of Process.
     Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document shall be brought in the courts of the State of New York in
New York County or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, each Credit Party, the
Administrative Agent and each Lender accepts, for itself and in connection with
its Properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement from which no appeal
has been taken or is available. Each Credit Party, the Administrative Agent and
each Lender irrevocably agrees that all service of process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid and return receipt requested, to it at its address set forth in
Section 9.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto, such service being hereby acknowledged by
the Borrower and the other Credit Parties to be effective and binding service in
every respect. Each Credit Party, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Borrower in the court of any other jurisdiction.
     Section 9.15. Confidentiality.
     Each of the Administrative Agent, the Lenders and the Issuing Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the written consent of the Initial Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

-93-



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 9.16. Acknowledgments.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith is solely that of debtor and creditor; and
     (c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.
     Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages.
     THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
The Borrower, the other Credit Parties, the Administrative Agent and the Lenders
agree not to assert any claim against any other party to this Credit Agreement
or any of their respective directors, officers, employees, attorneys, Affiliates
or agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to any of the transactions
contemplated herein.

-94-



--------------------------------------------------------------------------------



 



     Section 9.18. PATRIOT Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies each Credit Party that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Credit
Party in accordance with the PATRIOT Act.
     Section 9.19. Judgment Shortfall.
     (a) If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one Currency into another Currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first Currency could be
purchased with such other Currency on the Business Day immediately preceding the
day on which final judgment is given.
     (b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a Currency (the “Judgment
Currency”) other than the Currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum due in accordance with this
Agreement to the Applicable Creditor in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss and if the amount of the
Agreement Currency so purchased exceeds the sum due in accordance with this
Agreement to the Applicable Creditor in the Agreement Currency, the Applicable
Creditor agrees to remit such excess to the Borrower. The obligations of the
Borrower and Applicable Creditor contained in this Section 9.19 shall survive
the termination of this Agreement and the payment of all other amounts owing
hereunder.
ARTICLE X
GUARANTY
     Section 10.1. The Guaranty.
     In order to induce the Lenders to enter into this Credit Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, each
of the Guarantors hereby agrees with the Administrative Agent and the Lenders to
unconditionally and irrevocably jointly and

-95-



--------------------------------------------------------------------------------



 



severally guarantee the full and prompt payment when due, whether upon maturity,
by acceleration or otherwise, of any and all indebtedness of the Borrower to the
Administrative Agent and the Lenders. If any or all of the indebtedness becomes
due and payable hereunder, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent, the Lenders, or their respective
order, or demand, together with any and all reasonable expenses which may be
incurred by the Administrative Agent or the Lenders in collecting any of the
Credit Party Obligations. The word “indebtedness” is used in this Article X in
its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of the Borrower, including specifically all Credit
Party Obligations, arising in connection with this Credit Agreement or the other
Credit Documents, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Borrower may be liable individually or
jointly with others, whether or not recovery upon such indebtedness may be or
hereafter become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable. The guaranty
set forth in this Article X is continuing guaranty and is a guaranty of payment
and is not merely a guaranty of collection.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code).
     Section 10.2. Bankruptcy.
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders whether or not due or payable by the
Borrower upon the occurrence of any of the events specified in Section 7.1(f),
and unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any property to the Administrative Agent or any Lender, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.
     Section 10.3. Nature of Liability.
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any

-96-



--------------------------------------------------------------------------------



 



such Guarantor, any other guarantor or by any other party, and no Guarantor’s
liability hereunder shall be affected or impaired by (a) any direction as to
application of payment by the Borrower or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Credit Party Obligations of the Borrower, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, or (e) any payment made to the Administrative Agent or the Lenders
on the Credit Party Obligations which the Administrative Agent or such Lenders
repay the Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each of the
Guarantors waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.
     Section 10.4. Independent Obligation.
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
Subject to the provisions of Section 10.2 regarding revival of Credit Party
Obligations, the Guarantors’ joint and several liability with respect to the
Credit Party Obligations shall not obligate them to pay any Credit Party
Obligations which have already been fully satisfied.
     Section 10.5. Authorization.
     Each of the Guarantors authorizes the Administrative Agent and each Lender,
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
Credit Party Obligations or any part thereof in accordance with this Credit
Agreement, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine, and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.
     Section 10.6. Reliance.
     It is not necessary for the Administrative Agent or the Lenders to inquire
into the capacity or powers of the Borrower or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Credit
Party Obligations made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.
     Section 10.7. Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii)

-97-



--------------------------------------------------------------------------------



 



proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever. Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other guarantor or any other party other than payment in full of the Credit
Party Obligations (other than contingent indemnity obligations), including
without limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment in full of
the Credit Party Obligations. The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent by one or more
judicial or nonjudicial sales (to the extent such sale is permitted by
Applicable Law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations have been paid in
full and the Commitments have been terminated. Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent or any of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the Credit Party Obligations of the Borrower owing to the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent or
the Lenders now have or may hereafter have against any Other Party, any endorser
or any other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders to secure payment of the
Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations (other than

-98-



--------------------------------------------------------------------------------



 



contingent indemnity obligations) shall have been paid in full and the
Commitments have been terminated.
     Section 10.8. Limitation on Enforcement.
     The Lenders agree that this Guaranty may be enforced only by the action of
the Administrative Agent acting upon the instructions of the Required Lenders
and that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement. The Lenders further agree that
this Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.
     Section 10.9. Confirmation of Payment.
     The Administrative Agent and the Lenders will, upon request after payment
of the indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.
     Section 10.10. Limitation of Guaranty of CSF. Notwithstanding anything to
contrary contained herein, CSF shall not be deemed a Guarantor with respect to
any and all indebtedness that it owes to the Administrative Agent and the
Lenders as a Borrower hereunder (but shall continue to be a Guarantor with
respect to all other indebtedness).
Remainder of Page Intentionally Left Blank.
Signature Pages Follow.

-99-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed and delivered by its proper and duly authorized officers as of
the day and year first above written.

              BORROWER:   CAPITALSOURCE INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Jeffrey Lipson
 
        Name: Jeffrey Lipson         Title: Vice President and Treasurer    
 
            GUARANTORS:   CAPITALSOURCE TRS INC.,         a Delaware corporation
   
 
           
 
  By:   /s/ Jeffrey Lipson    
 
                Name: Jeffrey Lipson         Title: Vice President and Treasurer
   
 
                CAPITALSOURCE FINANCE LLC,         a Delaware limited liability
company    
 
           
 
  By:   /s/ Jeffrey Lipson    
 
                Name: Jeffrey Lipson         Title: Vice President and Treasurer
   
 
                CSE MORTGAGE LLC,         a Delaware limited liability company  
 
 
           
 
  By:   /s/ Jeffrey Lipson    
 
                Name: Jeffrey Lipson         Title: Vice President and Treasurer
   
 
                CAPITALSOURCE SF TRS INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Jeffrey Lipson    
 
                Name: Jeffrey Lipson         Title: Vice President and Treasurer
   

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT   WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as
Issuing Lender, and as a Lender    
 
           
 
  By:   /s/ Mike Romanzo
 
        Name: Mike Romanzo, CFA         Title: Director    

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Issuing
Lender and as a Lender    
 
           
 
  By:   /s/ Alexa Bradford
 
        Name: Alexa Bradford         Title: Senior Vice President    

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:   /s/ Daniel Twenge
 
        Name: Daniel Twenge         Title: Authorized Signatory, Morgan Stanley
Bank    

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, as a Lender
      By:   /s/ Mark van der Griend       Name:   Mark van der Griend     
Title:   Managing Director              By:   /s/ Brian M. Smith       Name:  
Brian M. Smith      Title:   Managing Director     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:   /s/ Robert S. Ashcom       Name:   Robert S. Ashcom      Title:  
Director     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender
      By:   /s/ Jay Chall       Name:   Jay Chall      Title:   Director       
      By:   /s/ Alain Schmid       Name:   Alain Schmid      Title:   Assistant
Vice President     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.,
as a Lender
      By:   /s/ Gary Herron       Name:   Gary Herron      Title:   Vice
President     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Lender
      By:   /s/ Esther Carr       Name:   Esther Carr      Title:   Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            BEAR STEARNS CORPORATE LENDING INC.,
as a Lender
      By:   /s/ Victor Bulzacchelli       Name:   Victor Bulzacchelli     
Title:   Vice President     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            BAYERISCHE HYPO-UND VEREINSBANK AG,
as a Lender
      By:   /s/ Debra L. Laskowski       Name:   Debra L. Laskowski     
Title:   Managing Director              By:   /s/ Craig M. Pinsly       Name:  
Craig M. Pinsly, CFA      Title:   Director   

CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
      By:   /s/ Melissa Curry       Name:   Melissa Curry      Title:   Vice
President              By:   /s/ Michael Campites       Name:   Michael
Campites      Title:   Vice President     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Richard J. Poworoznek       Name:   Richard J. Poworoznek     
Title:   Executive Director     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/ Shelley Yu       Name:   Shelley Yu      Title:   Vice
President     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL GROUP, as a Lender
      By:   /s/ Shane Klein       Name:   Shane Klein      Title:   Senior Vice
President              By:   /s/ Alan Krouk       Name:   Alan Krouk     
Title:   Managing Director     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            TAIPEI FUBON COMMERCIAL BANK,
NEW YORK AGENCY, as a Lender
      By:   /s/ Sophia Jing       Name:   Sophia Jing      Title:   EVP and
General Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK NEW YORK
AGENCY, as a Lender
      By:   /s/ Bruce Ju       Name:   Bruce Ju      Title:   SVP and General
Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            STATE BANK OF INDIA, as a Lender
      By:   /s/ Ashok Wachoo       Name:   Ashok Wachoo      Title:   Vice
President and Head (Credit)     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF COMMUNICATIONS CO., LTD.,
NEW YORK BRANCH, as a Lender
      By:   /s/ Shelley He       Name:   Shelley He      Title:   Deputy General
Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD., LOS ANGELES BRANCH, as
a Lender
      By:   /s/ Chia Jang Liu       Name:   Chia Jang Liu      Title:   SVP &
General Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            TAIWAN BUSINESS BANK, as a Lender
      By:   /s/ Ben Chou       Name:   Ben Chou      Title:   VP & General
Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Lender
      By:   /s/ Jim C.Y. Chen       Name:   Jim C.Y. Chen      Title:   V.P. &
General Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF EAST ASIA, LTD., NEW YORK
BRANCH, as a Lender
      By:   /s/ Stanley H. Kung       Name:   Stanley H. Kung      Title:  
Senior Vice President, Head of Business Development              By:   /s/
Peng-Wah Tang       Name:   Peng-Wah Tang      Title:   General Manager     

Signatures Continued on Following Page
CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Drew Desky       Name:   Drew Desky      Title:   Vice
President     

CapitalSource-Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
COMMITMENT PERCENTAGE
Lender’s Commitments as of June 29, 2007:

                  Lender   Commitment     Commitment Percentage  
Wachovia Bank, National Association
  $ 85,000,000       8.0952 %  
Bank of America, N.A.
  $ 70,000,000       4.7619 %  
BMO Capital Markets Financing, Inc.
  $ 70,000,000       6.6667 %  
Credit Suisse, Cayman Islands Branch
  $ 80,000,000       7.6190 %  
Deutsche Bank AG New York Branch
  $ 80,000,000       7.6190 %  
JPMorgan Chase Bank, N. A.
  $ 80,000,000       6.6667 %  
Morgan Stanley Bank
  $ 70,000,000       6.6667 %  
Société Générale
  $ 30,000,000       5.7143 %  
Sun Trust Bank
  $ 60,000,000       7.6190 %  
Barclays Bank PLC
  $ 70,000,000       6.6667 %  
Bear Stearns Corporate Lending Inc.
  $ 50,000,000       6.6667 %  
Dresdner Bank AG New York and Grand Cayman Branches
  $ 30,000,000       2.8571 %  
Fortis Capital Corp.
  $ 70,000,000       2.3810 %  
Bayerische Hypo-Und Vereinsbank AG
  $ 25,000,000       2.8571 %  
Taipei Fubon Commercial Bank, New York Agency
  $ 15,000,000       1.4286 %  
First Commercial Bank New York Agency
  $ 15,000,000       0.9524 %  
State Bank of India
  $ 10,000,000       0.9524 %  
Bank of Communications, New York Branch
  $ 10,000,000       0.9254 %  
Bank of East Asia, New York Branch
  $ 5,000,000       0.4762 %  
Chang Hwa Commercial Bank
  $ 15,000,000       1.4286 %  
Mega ICBC, Los Angeles Branch
  $ 15,000,000       1.4286 %  
Taiwan Business Bank
  $ 20,000,000       1.9048 %  
Citibank, N.A.
  $ 80,000,000       7.6190 %
 
             
Total
  $ 1,050,000,000.00       100.00 %
 
           

 